Exhibit 10(b)
EXECUTION VERSION
TERM LOAN AGREEMENT
Among
CLIFFS NATURAL RESOURCES INC.
VARIOUS LENDERS
FROM TIME TO TIME PARTY HERETO
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
and
CITIGROUP GLOBAL MARKETS INC.
as Syndication Agents
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners
and
FIFTH THIRD BANK, PNC BANK, N.A.,
BANK OF MONTREAL, THE BANK OF NOVA SCOTIA,
COMMONWEALTH BANK OF AUSTRALIA, KEYBANK NATIONAL ASSOCIATION,
RBS CITIZENS, N.A. and U.S. BANK NATIONAL ASSOCIATION
as Documentation Agents
Dated as of March 4, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page  
ARTICLE 1
Definitions; Interpretation
 
       
Section 1.01. Definitions
    1  
Section 1.02. Interpretation
    27  
Section 1.03. Change in Accounting Principles
    27  
Section 1.04. Rounding
    27  
 
       
ARTICLE 2
The Credit Facilities
 
       
Section 2.01. Commitments
    28  
Section 2.02. Applicable Interest Rates
    28  
Section 2.03. Manner of Borrowing Loans and Applicable Interest Rates
    29  
Section 2.04. Minimum Borrowing Amounts; Maximum Eurodollar Loans
    31  
Section 2.05. Repayment of Loans
    31  
Section 2.06. Prepayments and Commitment Reductions
    32  
Section 2.07. Payments
    32  
Section 2.08. Evidence of Indebtedness
    34  
Section 2.09. Incremental Loans
    34  
Section 2.10. Undrawn Commitment Fees
    35  
ARTICLE 3
Conditions Precedent
Section 3.01. Conditions Precedent To Effective Date
    36  
Section 3.02. Conditions Precedent to Closing Date
    36  
ARTICLE 4
The Guaranties
Section 4.01. Guaranties
    38  
Section 4.02. Further Assurances
    39  
ARTICLE 5
Representations and Warranties
Section 5.01. Organization and Qualification
    39  
Section 5.02. Authority and Enforceability
    39  
Section 5.03. Financial Reports
    40  
Section 5.04. No Material Adverse Change
    40  
Section 5.05. Litigation and Other Controversies
    40  





--------------------------------------------------------------------------------



 



              Page  
Section 5.06. True and Complete Disclosure
    40  
Section 5.07. Use of Proceeds; Margin Stock
    41  
Section 5.08. Taxes
    41  
Section 5.09. ERISA
    41  
Section 5.10. Subsidiaries
    41  
Section 5.11. Compliance with Laws
    42  
Section 5.12. Environmental Matters
    42  
Section 5.13. Investment Company
    42  
Section 5.14. Intellectual Property
    42  
Section 5.15. Good Title
    43  
Section 5.16. Labor Relations
    43  
Section 5.17. Capitalization
    43  
Section 5.18. Other Agreements
    43  
Section 5.19. Governmental Authority and Licensing
    43  
Section 5.20. Approvals
    43  
Section 5.21. Affiliate Transactions
    44  
Section 5.22. Solvency
    44  
Section 5.23. Foreign Assets Control Regulations and Anti-Money Laundering
    44    
ARTICLE 6
Covenants     
Section 6.01. Information Covenants
    45  
Section 6.02. Inspections
    48  
Section 6.03. Maintenance of Property, Insurance, Environmental Matters, etc
    48  
Section 6.04. Preservation of Existence
    49  
Section 6.05. Compliance with Laws
    49  
Section 6.06. ERISA
    49  
Section 6.07. Payment of Taxes
    50  
Section 6.08. Books and Records
    50  
Section 6.09. Contracts with Affiliates
    50  
Section 6.10. No Changes in Fiscal Year
    50  
Section 6.11. Change in the Nature of Business
    50  
Section 6.12. Indebtedness
    51  
Section 6.13. Liens
    52  
Section 6.14. Consolidation, Merger, Sale of Assets, etc
    54  
Section 6.15. Restricted Investments Prohibited
    55  
Section 6.16. Dividends and Certain Other Restricted Payments
    56  
Section 6.17. OFAC
    56  
Section 6.18. Financial Covenants
    56  
Section 6.19. Limitation on Non-Material Subsidiaries
    56  
Section 6.20. Limitation on Assets and Operations of Cliffs Sonoma Entities
    56  
Section 6.21. Repayment of Target Indebtedness
    57  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 7
Events of Default and Remedies
 
Section 7.01. Events of Default
    57  
Section 7.02. Non-Bankruptcy Defaults
    59  
Section 7.03. Bankruptcy Defaults
    59  
Section 7.04. Notice of Default
    59  
Section 7.05. Expenses
    60  
ARTICLE 8
Change in Circumstances and Contingencies
Section 8.01. Funding Indemnity
    60  
Section 8.02. Illegality
    61  
Section 8.03. Inability to Determine Rates
    61  
Section 8.04. Increased Costs; Reserves on Eurodollar Loans
    61  
Section 8.05. Substitution of Lenders
    63  
Section 8.06. Discretion of Lender as to Manner of Funding
    64    
ARTICLE 9
The Administrative Agent
Section 9.01. Appointment and Authority
    64  
Section 9.02. Rights as a Lender
    64  
Section 9.03. Exculpatory Provisions
    64  
Section 9.04. Reliance by Administrative Agent
    65  
Section 9.05. Delegation of Duties
    66  
Section 9.06. Resignation of Administrative Agent
    66  
Section 9.07. Non-Reliance on Administrative Agent and Other Lenders
    67  
Section 9.08. No Other Duties, etc
    67  
Section 9.09. Guaranty Matters
    67    
     ARTICLE 10
Miscellaneous
 
Section 10.01. Taxes
    67  
Section 10.02. No Waiver, Cumulative Remedies
    71  
Section 10.03. Non-Business Days
    71  
Section 10.04. Documentary Taxes
    72  
Section 10.05. Survival of Representations
    72  
Section 10.06. Survival of Indemnities
    72  
Section 10.07. Sharing of Set-Off
    72  
Section 10.08. Notices; Effectiveness; Electronic Communication
    72  
Section 10.09. Counterparts
    75  
Section 10.10. Successors and Assigns
    75  
Section 10.11. Amendments
    79  
Section 10.12. Headings
    80  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 10.13. Expenses; Indemnity; Damage Waiver
    80  
Section 10.14. Set-off
    82  
Section 10.15. Payments Set Aside
    82  
Section 10.16. Treatment of Certain Information; Confidentiality
    83  
Section 10.17. Entire Agreement
    84  
Section 10.18. Severability of Provisions
    84  
Section 10.19. Excess Interest
    84  
Section 10.20. Construction
    85  
Section 10.21. USA Patriot Act
    85  
Section 10.22. Governing Law; Jurisdiction; etc.
    85  
Section 10.23. Waiver of Jury Trial
    86  
Section 10.24. No Advisory or Fiduciary Responsibility
    87  
Section 10.25. Binding Effect
    87    
Exhibit A — Notice of Borrowing
       
Exhibit B — Notice of Continuation/Conversion
       
Exhibit C — Term Note
       
Exhibit D — Compliance Certificate
       
Exhibit E — Assignment and Assumption
       
Schedule 1 — Commitments
       
Schedule 5.3 — Contingent Liabilities
       
Schedule 5.5 — Litigation
       
Schedule 5.9 — Welfare Plans
       
Schedule 5.10(a) — Restricted Subsidiaries
       
Schedule 5.10(b) — Unrestricted Subsidiaries
       
Schedule 5.17 — Capitalization
       
Schedule 5.21 — Affiliates Transactions
       
Schedule 6.13 — Existing Liens
       
Schedule 6.15 — Permitted Investments
       
Schedule 6.15(A) — Existing Investments in Non-Joint Ventures
       
Schedule 10.8 — Administrative Agent’s Office; Certain Addresses for Notices
       

iv



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
     This Term Loan Agreement is entered into as of March 4, 2011, by and among
Cliffs Natural Resources Inc., an Ohio corporation (the “Borrower”), the various
institutions from time to time party to this Agreement as Lenders, and JPMorgan
Chase Bank, N.A. (“JPMCB”), as Administrative Agent.
     The Borrower has requested, and the Lenders have agreed to extend, a term
loan on the terms and conditions set forth in this Agreement. In consideration
of the mutual agreements set forth in this Agreement, the parties to this
Agreement agree as follows:
ARTICLE 1
Definitions; Interpretation
     Section 1.01. Definitions. The following terms when used herein shall have
the following meanings:
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the equity
interests of any Person (other than a Person that is a Subsidiary of the
Borrower), or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary of the Borrower),
provided that the Borrower or a Subsidiary of the Borrower is the surviving
entity.
     “Additional Lender” is defined in Section 2.09 hereof.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 9.06 hereof.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.8 or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affected Lender” is defined in Section 8.05 hereof.
     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the

 



--------------------------------------------------------------------------------



 



direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 30% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 30% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
     “Agent Parties” is defined in Section 10.08(c) hereof.
     “Agreement” means this Term Loan Agreement, as the same may be amended,
modified, restated or supplemented from time to time pursuant to the terms
hereof.
     “Amapa” means MMX Amapá Mineração Ltda., a company organized under the Laws
of Brazil.
     “Amapa Investment” means, collectively, all Investments by the Borrower and
its Subsidiaries in Amapa.
     “Applicable Margin” means, from time to time, the applicable rate per annum
set forth below:
Initial Loans
     Prior to delivery by the Borrower of its consolidated financial statements
for the period ending June 30, 2011, 0.625% for Base Rate Loans and 1.625% for
Eurodollar Loans.
     Thereafter, the applicable rate per annum set forth in the table below
based on the applicable Leverage Ratio as specified below:

                  Leverage Ratio   Base Rate Loans   Eurodollar Loans
Less than 1.00:1.00
    0 %     .875 %
Greater than or equal to 1.00:1.00 and less than 1.50:1.00
    0.125 %     1.125 %
Greater than or equal to 1.50:1.00 and less than 2.00:1.00
    0.375 %     1.375 %
Greater than or equal to 2.00:1.00 and less than 2.75:1.00
    0.625 %     1.625 %
Greater than or equal to 2.75:1.00
    0.875 %     1.875 %

2



--------------------------------------------------------------------------------



 



     For purposes of the foregoing, each change in the Applicable Margin with
respect to any Loan resulting from a change in the Leverage Ratio shall be
effective during the period commencing on and including the Business Day
following the date of delivery to the Administrative Agent pursuant to
Section 6.01 of the consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that such Applicable Margin shall be based on the rates per
annum set forth above opposite the words “Greater than or equal to 2.75:1.00” if
the Borrower fails to deliver the consolidated financial statements required to
be delivered pursuant to Section 6.01 or within the time periods specified
herein for such delivery, during the period commencing on and including the day
of the occurrence of a Default resulting from such failure and until the
delivery thereof.
     In the event that any financial statement or compliance certificate
delivered pursuant to Section 6.01 is inaccurate (regardless of whether this
Agreement is in effect when such inaccuracy is discovered), and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) the Borrower shall promptly deliver to the
Administrative Agent a corrected financial statement and a corrected compliance
certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined based on the corrected compliance certificate for such Applicable
Period, and (iii) the Borrower shall promptly pay to the Administrative Agent
(for the account of the Lenders during the Applicable Period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period. This paragraph shall survive the
termination of this Agreement.
Incremental Loans
     As specified in the applicable Incremental Amendment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangement Agreement” means that Arrangement Agreement, dated as of
January 11, 2011, between the Borrower and the Target, as amended, restated,
supplemented or otherwise modified from time to time (subject to
Section 3.02(h)).
     “Arrangement Agreement Representations” means such of the representations
made by or on behalf of the Target in the Arrangement Agreement as are material
to the interests of the Lenders (as reasonably determined by the Administrative
Agent).

3



--------------------------------------------------------------------------------



 



     “Arrangement Effective Date” means the date upon which the Arrangement (as
defined in the Arrangement Agreement) becomes effective as established by the
date of issue shown on the certificate giving effect to the Arrangement (as
defined in the Arrangement Agreement) to be issued by the Director after the
Articles of Arrangement have been filed.
     “Articles of Arrangement” is defined in the Arrangement Agreement.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Article 3 hereof or on any update
of any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the sum of 1% plus the
rate for deposits in U.S. Dollars with a one-month maturity, as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) and (c) the rate of
interest in effect for such day as publicly announced from time to time by JPMCB
as its prime rate in effect at its office located at 270 Park Avenue, New York,
New York. The “prime rate” is a rate set by JPMCB based upon various factors
including JPMCB’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.02(a) hereof.
     “Borrower” is defined in the introductory paragraph of this Agreement.
     “Borrower Materials” is defined in Section 6.01 hereof.

4



--------------------------------------------------------------------------------



 



     “Borrowing” means the total of Loans of a single type and Tranche advanced,
continued for an additional Interest Period, or converted from a different type
into such type by the Lenders on a single date and, in the case of Eurodollar
Loans, for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the Lenders. A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loan to the other, all as requested by the Borrower pursuant to Section 2.03(a)
hereof.
     “Business Day” means a day of the year (i) on which banks are not required
or authorized to close in New York, New York or Chicago, Illinois and (ii) if
the applicable Business Day relates to any Eurodollar Loan, on which dealings in
deposits in U.S. Dollars are carried on in the London interbank market.
     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements and improvements) which
should be capitalized on the balance sheet of such Person in accordance with
GAAP.
     “Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
     “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
     “Cash Equivalents” shall mean, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America and securities that are the direct obligations of any
member state of the European Union or any other sovereign nation, which at the
time of acquisition thereof, was not targeted for sanctions by the Office of
Foreign Assets Control of the United States Department of the Treasury so long
as the full faith of and credit of such nation is pledged in support thereof,
provided that in each case any such obligations shall mature within one year of
the date of issuance thereof; (b) investments in commercial paper rated at least
P-1 by Moody’s or at least A-1 by S&P or the highest rating available by any
other credit agency of national standing or an equivalent rating from a
comparable foreign rating agency, in each case maturing within one year of the
date of issuance thereof; (c) investments in certificates of deposit or banker’s
acceptances issued by any Lender or by any commercial bank having capital and
surplus of not less than $100,000,000 which have a maturity of one year or less;

5



--------------------------------------------------------------------------------



 



(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in clause (a) above entered
into with any bank meeting the qualifications specified in clause (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System; (e) investments in auction reset securities, which
are variable rate securities with interest rates that reset no less frequently
than quarterly in each case rated “AA” or better by S&P, “Aa2” or better by
Moody’s or an equivalent rating by any other credit rating agency of recognized
national standing; (f) investments in variable rate demand notes and bonds that
are credit enhanced by any commercial bank having capital and surplus of not
less than $100,000,000; and (g) investments in money market funds that invest
solely, and which are restricted by their respective charters to invest solely,
in investments of the type described in the immediately preceding subsections
(a), (b), (c), (d), (e) and (f) above.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
     “Change of Control” shall mean and include any Person or related Persons
constituting a “group” for the purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended, becoming the beneficial owner or owners,
directly or indirectly, of a majority of the Voting Stock (determined by number
of votes) of the Borrower (the “Beneficial Owners”). As used herein, the term
“Voting Stock” shall mean Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty or (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
     “Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA,
Inc., Citicorp North America, Inc. or any of their respective affiliates.
     “Cliffs Erie” Cliffs Erie L.L.C., a Delaware corporation.

6



--------------------------------------------------------------------------------



 



     “Cliffs Sonoma Entities” means, collectively, Cliffs Australia Washplant
Operations Pty Ltd ACN 123 748 032 and Cliffs Australia Coal Pty Ltd ACN 123 583
326.
     “Closing Date” means the date on which each condition described in
Section 3.02 has been satisfied or waived pursuant to Section 10.11.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.
     “Commitment” means, (i) on or prior to the Closing Date, as to any Lender,
the obligation of such Lender to make a Loan to the Borrower hereunder on the
Closing Date in a principal amount not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 under the caption “Commitment” attached hereto
and made a part hereof and (ii) subsequent to the Closing Date, any obligation
of a Lender to make an Incremental Loan.
     “Commitment Termination Date” means the earliest of (i) the Closing Date,
(ii) April 29, 2011 (or such later date as the “Outside Date” (as defined in the
Arrangement Agreement) may be extended pursuant to the definition thereof, but
in any event no later than July 29, 2011) and (iii) the date of any termination
of the Total Commitment pursuant to Section 2.06.
     “Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable principal amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under

7



--------------------------------------------------------------------------------



 



common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.
     “Damages” means all damages including, without limitation, punitive
damages, liabilities, costs, expenses, losses, judgments, fines, penalties,
demands, claims, cost recovery actions, lawsuits, administrative proceedings,
orders, corrective or response actions, abatement, removal and remedial costs,
compliance costs, reasonable investigation expenses, reasonable consultant fees,
reasonable attorneys’ and paralegals’ fees and reasonable litigation expenses.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed to perform its obligation to fund any
portion of its Loan hereunder within one Business Day of the Closing Date,
unless such obligation is the subject of a good faith dispute, (b) has notified
the Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (c) otherwise has failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any bankruptcy or
insolvency proceeding, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or direct or indirect parent
company thereof by a Governmental Authority.
     “Depositary” is defined in the Arrangement Agreement.
     “Director” is defined in the Arrangement Agreement.

8



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means each Subsidiary that is not a Foreign
Subsidiary.
     “EBITDA” means, with reference to any period, Net Income for such period
plus, without duplication, (a) all amounts deducted in arriving at such Net
Income amount in respect of (i) Interest Expense for such period, (ii) federal,
state and local income taxes as accrued for such period, (iii) depreciation of
fixed assets and amortization of intangible assets for such period,
(iv) non-cash items decreasing Net Income for such period, and (v) cash charges
and other expenses associated with or relating to the Transactions in an
aggregate amount not to exceed the lesser of (x) $149,300,000 and (y) the amount
of such cash charges and other expenses associated with or relating to the
Transactions permitted to be included in the determination of EBITDA pursuant to
the Revolver, minus, without duplication, (b) the sum of (i) cash payments made
during such period in respect of items added to the calculation of Net Income
pursuant to clause (a)(iv) above during such period or any previous period, and
(ii) non-cash items increasing Net Income for such period; provided, however,
that, solely for the purposes of calculating compliance with Section 6.18(a),
EBITDA for any period shall (x) include the EBITDA for any Person or business
unit that has been acquired by the Borrower or any of its Restricted
Subsidiaries for any portion of such period prior to the date of acquisition,
and (y) exclude the EBITDA for any Person or business unit that has been
disposed of by the Borrower or any of its Restricted Subsidiaries for the
portion of such period after the date of disposition. Notwithstanding the
foregoing, for purposes of determining the EBITDA of the Target for the fiscal
quarters ending March 31, 2011, June 30, 2011 and September 30, 2011, such
amount shall be calculated for the period from January 1, 2011 through the end
of the relevant fiscal quarter then ending, as applicable, and multiplied by 4,
2 and 4/3, respectively.
     “Effective Date” means the date on which each condition described in
Section 3.01 has been satisfied or waived pursuant to Section 10.11 and this
Agreement becomes effective in accordance with Section 10.25.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
     “Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, or liability under, any Environmental Law, (b) in connection with
any Hazardous Material, (c) from any abatement, removal, remedial, corrective or

9



--------------------------------------------------------------------------------



 



response action in connection with a Hazardous Material, Environmental Law or
order of a Governmental Authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
     “Environmental Law” means any current or future Law pertaining to (a) the
protection of the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.
     “Escrow Arrangement” means an arrangement whereby the proceeds of the Loans
are funded and/or transferred to one or more bank accounts of the Borrower or
one or more wholly-owned Subsidiaries of the Borrower pursuant to irrevocable
instructions given to the depositary bank in each instance that (i) the Borrower
or such Subsidiary shall only be permitted to disburse such funds (x) in
connection with foreign exchange transactions in connection with the
Transactions; provided that the proceeds of any such foreign exchange
transactions are deposited in bank accounts pursuant to the irrevocable
instructions to the applicable depositary bank described in this definition and
(y) to the Depositary and other payees pursuant to Section 6.03(3) of the
Arrangement Agreement and (ii) require it to return such funds to the
Administrative Agent on the third Business Day following the funding of the
Loans unless such funds shall have been disbursed as permitted by clause (i)(y)
of this definition on or prior to such date; provided that (A) amounts so
returned to the Administrative Agent shall be in United States dollars
(converted if necessary by the depositary bank from the currency in which they
are then held) and (B) any currency exchange gains or losses shall be for the
sole account of the Borrower and shall not affect its obligations to repay the
Loans in accordance with Section 2.05. The Escrow Arrangement shall be
documented in a manner reasonably satisfactory to the Administrative Agent.
     “Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.02(b) hereof.
     “Event of Default” means any event or condition identified as such in
Section 7.01 hereof.
     “Excess Interest” is defined in Section 10.19 hereof.

10



--------------------------------------------------------------------------------



 



     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, and (c) except as otherwise provided in this clause
(c), in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 8.05), any withholding tax that is imposed
pursuant to FATCA and any other withholding tax imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability to comply with Section 10.01(f) and (g)(iii), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 10.01(a).
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
hereof and any regulations or official interpretations thereof.
     “Fee Letters” means, (i) the Arranger Fee Letter dated February 2, 2011
among the Borrower, the Lead Arrangers, JPMCB and Bank of America, N.A. and
(ii) the Agency Fee Letter dated February 2, 2011 among the Borrower, JPMCB and
J.P. Morgan Securities LLC.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMCB on
such day on such transactions as determined by the Administrative Agent.
     “Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

11



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means each Subsidiary which is organized under the
Laws of a jurisdiction other than the United States of America or any state
thereof or the District of Columbia.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles as in effect in the
United States as set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantor” means each Material Subsidiary (other than Cleveland Cliffs
International Holding Company and Cliffs Subscription LLC) from time to time
party to a Guaranty in accordance with the provisions of Article 4 hereof. As of
the Effective Date, the Guarantors are The Cleveland-Cliffs Iron Company, Cliffs
Mining Company, Cliffs Sales Company, Northshore Mining Company, Cliffs
Minnesota Mining Company, Cliffs North American Coal LLC, CLF PinnOak LLC,
Silver Bay Power Company, Cliffs Empire, Inc., Cliffs TIOP, Inc., Cliffs Logan
County Coal, LLC and Cliffs West Virginia Coal Inc.
     “Guaranty” and “Guaranties” each is defined in Section 4.01 hereof.
     “Hazardous Material” means (a) any “hazardous substance” as defined in
CERCLA and (b) any material classified or regulated as “hazardous” or “toxic” or
words of like import pursuant to an Environmental Law.
     “Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.
     “Hedging Liability” means the liability of the Borrower or any Restricted
Subsidiary under any Hedge Agreement.
     “Incremental Amendment” shall have the meaning assigned to such term in
Section 2.09.

12



--------------------------------------------------------------------------------



 



     “Incremental Loan” shall have the meaning assigned to such term in
Section 2.09.
     “Indebtedness” means for any Person (without duplication) (a) all
indebtedness of such Person for borrowed money, whether current or funded, or
secured or unsecured, (b) all indebtedness for the deferred purchase price of
Property or services, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such Property), (d) all indebtedness secured by a
purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) all obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
Capital Leases in respect of which such Person is liable as lessee, (f) any
reimbursement liability in respect of banker’s acceptances or letters of credit,
(g) any indebtedness, whether or not assumed, secured by Liens on Property
acquired by such Person at the time of acquisition thereof, (h) all obligations
under any so-called “synthetic lease” transaction entered into by such Person,
(i) all obligations under any so-called “asset securitization” transaction
entered into by such Person, and (j) all Contingent Obligations; provided,
however that the term “Indebtedness” shall not include (i) trade payables
arising in the ordinary course of business, (ii) any letter of credit secured by
cash or Cash Equivalents, and (iii) up to $500,000 in obligations under the
Agreement for Loan of Minnesota Investment Fund dated August 24, 2004 between
United Taconite LLC and the Township of McDavitt.
     “Indemnitee” is defined in Section 10.13(b) hereof.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Initial Lender” means each of JPMorgan Chase Bank, N.A., Bank of America,
N.A. and Citi.
     “Initial Loan” is defined in Section 2.01 hereof.
     “Initial Maturity Date” means the fifth anniversary of the Closing Date.
     “Interest Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) EBITDA of the Borrower and its Restricted Subsidiaries for the
four fiscal quarters of the Borrower most recently ended to (b) Interest Expense
of the Borrower and its Restricted Subsidiaries for the same four fiscal
quarters most recently ended.
     “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

13



--------------------------------------------------------------------------------



 



     “Interest Period” means, as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date seven or fourteen days or one, two, three
or six months thereafter, as selected by the Borrower in its Notice of
Borrowing; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means any investment, made in cash or by delivery of property,
by the Borrower or any of its Restricted Subsidiaries (i) in any Person, whether
by acquisition of stock, Indebtedness or other obligation or Security, or by
loan, guaranty, advance, capital contribution or otherwise, or (ii) in Property.
     “Joint Venture” means any corporation, partnership, limited liability
company or other entity or organization that has Voting Stock directly or
indirectly owned by the Borrower; provided, however, that, notwithstanding this
definition, none of the following shall be a Joint Venture hereunder: (i) any
Wholly-Owned Subsidiary, (ii) any trade creditor or customer in which the
Borrower or any of its Subsidiaries has made an Investment pursuant to clause
(i) of the definition of Restricted Investments, (iii) any entity or
organization set forth on Schedule 6.15(A), (iv) Amapa, and (v) any entity or
organization in which the Borrower or any of its Subsidiaries has made an
Investment (other than any Investment in an entity or organization that was a
Joint Venture immediately prior to such Investment) pursuant to clause (o) of
the definition of Restricted Investments.
     “JPMCB” is defined in the introductory paragraph of this Agreement.
     “Laws” means, collectively, all international, foreign, Federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and binding and
enforceable agreements with, any Governmental Authority, in each case whether or
not having the force of law.

14



--------------------------------------------------------------------------------



 



     “Lead Arranger” means each of J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Citigroup Global Markets Inc., in its
capacity as a joint lead arranger and joint bookrunner.
     “Lenders” means and includes JPMCB and the other financial institutions
from time to time party to this Agreement, including each Additional Lender and
each assignee Lender pursuant to Section 10.10 hereof.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify in writing to
the Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 8.04 hereof or to avoid the unavailability of Eurodollar Loans
under Section 8.03 hereof, so long as such designation is not disadvantageous to
the Lender.
     “Leverage Ratio” shall mean, on any date, the ratio of Total Funded Debt on
such date to EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.
     “LIBOR” means, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in U.S. Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by JPMCB to be the rate at which deposits in U.S. Dollars for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by JPMCB and with a term equivalent to such Interest Period would be
offered by JPMCB’s London Branch to major banks in the London interbank market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.
     “Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
     “Loan” means an Initial Loan or an Incremental Loan.

15



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Notes, the Guaranties, the Fee
Letters and each other instrument or document to be executed or delivered by the
Borrower or any Restricted Subsidiary hereunder or thereunder or otherwise in
connection therewith.
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the operations, business, Property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of the Borrower or any
Restricted Subsidiary to perform its material obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or any
Restricted Subsidiary of any Loan Document to which it is a party.
     “Material Subsidiary” shall mean and include (i) each Wholly-Owned
Subsidiary that is a Domestic Subsidiary, except any Wholly-Owned Subsidiary
that is a Domestic Subsidiary and does not have (together with its Subsidiaries)
(a) at the time of determination thereof, consolidated total assets that
constitute more than 10% of the consolidated total assets of the Borrower and
its Subsidiaries at such time and (b) consolidated gross revenues for any fiscal
year of the Borrower ending on or after December 31, 2010, that constitute more
than 10% of the consolidated gross revenues of the Borrower and its Subsidiaries
during such fiscal year and (ii) each Domestic Subsidiary that the Borrower has
designated to the Administrative Agent in writing as a Material Subsidiary. As
of the Effective Date, the Material Subsidiaries are The Cleveland-Cliffs Iron
Company, Cliffs Mining Company, Cliffs Sales Company, Northshore Mining Company,
Cliffs Minnesota Mining Company, Cliffs North American Coal LLC, CLF PinnOak
LLC, Silver Bay Power Company, Cliffs Empire, Inc., Cliffs TIOP, Inc.,
Cleveland-Cliffs International Holding Company, Cliffs Logan County Coal, LLC
and Cliffs West Virginia Coal Inc.
     “Maturity Date” means (i) with respect to the Initial Loans, the Initial
Maturity Date and (ii) with respect to any Tranche of Incremental Loans, the
Maturity Date therefor specified in the applicable Incremental Amendment.
     “Maximum Rate” is defined in Section 10.19 hereof.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Net Income” means, with reference to any period, the net income (or net
loss) of the Borrower and its Restricted Subsidiaries for such period computed
on a consolidated basis in accordance with GAAP; provided that (a) there shall
be excluded from Net Income (i) the net income (or net loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of, or has merged
into or consolidated with, the Borrower or another Restricted Subsidiary and
(ii) the net

16



--------------------------------------------------------------------------------



 



income (or net loss) of any Person (other than a Restricted Subsidiary) in which
the Borrower or any of its Restricted Subsidiaries has an equity interest in,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of its Restricted Subsidiaries during such period,
and (b) solely for the purposes of calculating compliance with Section 6.18(a),
Net Income for any period shall (i) include the net income (or net loss) for any
Person or business unit that has been acquired by the Borrower or any of its
Restricted Subsidiaries for any portion of such period prior to the date of
acquisition, and (ii) exclude the net income (or net loss) for any Person or
business unit that has been disposed of by the Borrower or any of its Restricted
Subsidiaries for the portion of such period after the date of disposition.
     “Net Worth” means, at any time the same is to be determined, total
shareholder’s equity (including capital stock, additional paid-in capital, and
retained earnings after deducting treasury stock) which would appear on the
balance sheet of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Non-Guarantor Subsidiaries” means each Restricted Subsidiary that is not a
Guarantor.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and the Guarantors arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Guarantor
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     “Participant” is defined in Section 10.10(d) hereof.
     “Participant Register” is defined in Section 10.10(d) hereof.

17



--------------------------------------------------------------------------------



 



     “Patriot Act” is defined in Section 5.23(b) hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.
     “Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitment represented by
such Lender’s Commitment at such time. The initial Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 1 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
     “Permitted Acquisition” means any Acquisition with respect to which the
following condition is satisfied: after giving effect to the Acquisition, no
Default or Event of Default shall exist, including with respect to the covenant
contained in Section 6.18(a) hereof on a pro forma basis.
     “Permitted Investment Amount” means an amount equal to (a) $150,000,000
plus (b) 20% of positive consolidated Net Income for each fiscal year of the
Borrower commencing with the Borrower’s fiscal year ending December 31, 2006.
     “Permitted Lien” is defined in Section 6.13 hereof.
     “Person” means any natural person, partnership, corporation, limited
liability company, association, trust, unincorporated organization, Governmental
Authority or any other entity or organization.
     “Portman Limited Facility” means any credit agreement, multi-option
facility, facility agreement, loan agreement or other agreements or instruments
entered into from time to time under which the applicable lenders or holders of
such instruments have agreed to make loans or otherwise extend credit to Cliffs
Natural Resources Holdings Pty Ltd or any Restricted Subsidiary thereof.
     “Plan” means any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
     “Platform” is defined in Section 6.01 hereof.
     “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Restricted Subsidiaries under
GAAP.

18



--------------------------------------------------------------------------------



 



     “Project Indebtedness” is defined in Section 6.12(c) hereof.
     “Public Lender” is defined in Section 6.01 hereof.
     “RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
     “Register” is defined in Section 10.10(c) hereof.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.
     “Required Lenders” means at any time (i) on or prior to the Closing Date,
Lenders whose aggregate Commitments constitute more than 50% of the Total
Commitment and (ii) after the Closing Date, Lenders whose outstanding Loans
constitute more than 50% of the sum of the total outstanding Loans; provided,
that the Commitment of, and the portion of the outstanding Loans held or deemed
held by, any Defaulting Lender shall, so long as such Lender is a Defaulting
Lender, be excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” shall mean any of the President, Chairman, Chief
Executive Officer, Chief Operating Officer, Vice Chairman, any Executive Vice
President, Chief Financial Officer, Treasurer, Chief Legal Officer or a General
Counsel, of the Borrower.
     “Restricted Investments” means all Investments except the following:
     (a) property, plant and equipment to be used in the ordinary course of
business of the Borrower and its Restricted Subsidiaries;
     (b) current assets arising from the sale of goods and services in the
ordinary course of business of the Borrower and its Restricted Subsidiaries;
     (c) existing Investments in Restricted Subsidiaries disclosed on
Schedule 5.10(a) hereof;

19



--------------------------------------------------------------------------------



 



     (d) Permitted Acquisitions; provided that in the case of any Permitted
Acquisition with consideration in excess of $100,000,000, the Borrower shall
deliver to the Administrative Agent at least 5 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) prior to any such
Acquisition a certificate confirming pro forma compliance with Section 6.18
hereof;
     (e) Investments disclosed on Schedule 6.15, including without limitation,
Schedule 6.15(A), hereof;
     (f) Investments in cash and Cash Equivalents;
     (g) Hedging Liability to any other Person, in all cases incurred in the
ordinary course of business and not for speculative purposes;
     (h) Contingent Obligations permitted by Section 6.12 hereof;
     (i) mergers and consolidations permitted by Section 6.14 hereof;
     (j) loans and advances to directors, employees and officers of the Borrower
and its Restricted Subsidiaries for bona fide business purposes in the ordinary
course of business;
     (k) Investments by the Borrower or any Wholly-Owned Subsidiary that is a
Restricted Subsidiary in or to any other Wholly-Owned Subsidiary that is a
Restricted Subsidiary and Investments by any Restricted Subsidiary in the
Borrower or any Wholly-Owned Subsidiary that is a Restricted Subsidiary;
     (l) Investments in securities of trade creditors or customers in the
ordinary course of business that are received (i) in settlement of bona fide
disputes or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers or (ii) in the settlement of debts created in the ordinary course of
business;
     (m) Investments in Joint Ventures for the purpose of financing such
entities’ (x) operating expenses incurred in the ordinary course of business,
(y) reasonable Capital Expenditures and (z) other reasonable obligations that
are accounted for by the Borrower and its Restricted Subsidiaries as increases
in equity in such Joint Ventures;
     (n) the Amapa Investment;
     (o) Investments of the Borrower and its Restricted Subsidiaries to make
acquisitions of additional mining interests or for other strategic or commercial
purposes; provided that, (i) in no event shall the amount of such Investments
exceed the Permitted Investment Amount and (ii) after giving effect to any such
Investment, no Default or Event of Default shall exist, including with

20



--------------------------------------------------------------------------------



 



respect to the covenants contained in Section 6.18 hereof on a pro forma basis;
provided further that, in the case of any such Investment in which the aggregate
amount to be invested is greater than $100,000,000, the Borrower shall deliver
to the Administrative Agent at least 5 Business Days (or such shorter period of
time as is agreed to by the Administrative Agent) prior to such Investment a
certificate confirming such pro forma compliance;
     (p) the Sonoma Investment; and
     (q) Investments, not otherwise permitted under clauses (a)-(p), of the
Borrower and its Restricted Subsidiaries; provided that the Borrower shall be in
pro forma compliance with Section 6.18 hereof and, in the case of any Investment
in excess of $100,000,000, shall deliver to the Administrative Agent at least 5
Business Days (or such shorter period as shall be agreed to by the
Administrative Agent) prior to any such Investment a certificate confirming such
pro forma compliance.
     “Restricted Subsidiary” means each Subsidiary of the Borrower that is not
an Unrestricted Subsidiary.
     “Revolver” means the Multicurrency Credit Agreement dated as of August 17,
2007 among the Borrower and the lenders, agents and arrangers party thereto, as
amended and in effect from time to time, and any replacement credit facility
therefor.
     “SEC” is defined in Section 6.01(e) hereof.
     “Security” shall have the same meaning as in Section 2(1) of the Securities
Act of 1933, as amended.
     “Sonoma” means the unincorporated joint venture formed by QCoal Sonoma Pty
Ltd, Watami (Qld) Pty Ltd, CSC Sonoma Pty Ltd, JS Sonoma Pty Ltd and Cliffs
Australia Coal Pty Ltd, a Wholly-Owned Subsidiary of the Borrower, for the
purpose of mining and developing a coal mine in Queensland, Australia, including
the construction of a washplant by Cliffs Australia Washplant Operations Pty
Ltd, an indirectly held Wholly-Owned Subsidiary of the Borrower.
     “Sonoma Investment” means, collectively, all Investments by the Borrower
and its Restricted Subsidiaries in Sonoma.
     “Specified Representations” means the representations and warranties of the
Borrower contained in Section 5.01, 5.02, 5.13, 5.22 and 5.23(b).
     “Spot Rate” means, for a currency, the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign

21



--------------------------------------------------------------------------------



 



exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
     “Standard Permitted Liens” means, with respect to any Person, any of the
following:
     (a) inchoate Liens for the payment of taxes which are not yet due and
payable or, in the case of the Borrower or any of its Restricted Subsidiaries,
the payment of which is not required by Section 6.07;
     (b) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA);
     (c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
     (d) Liens created by or pursuant to this Agreement;
     (e) any interest or title of a lessor under any operating lease;
     (f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of such Person;
     (g) Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which such Person shall at any time in good faith be prosecuting an appeal or
proceeding for a review and in respect of which a stay of execution pending such
appeal or proceeding for review shall have been secured, provided that, the
aggregate amount of such judgments or awards secured by Liens permitted under
this subsection, including interest and penalties thereon, if any, shall not be
in excess of the lesser of (i) $50,000,000 and (ii) the aggregate amount of such
judgments or awards secured by Liens permitted under the Revolver (except to the
extent fully (excluding any deductibles or self-insured retention) covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing) at any one time outstanding;
     (h) Liens in the nature of royalties, dedications of reserves or similar
rights or interests granted, taken subject to or otherwise imposed on properties
consistent with normal practices in the iron ore mining industry;

22



--------------------------------------------------------------------------------



 



     (i) Liens incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for Indebtedness) or arising by
virtue of deposits made in the ordinary course of business to security liability
for premiums to insurance carriers and/or benefit obligations to claimants;
     (j) leases or subleases of properties, in each case entered into in the
ordinary course of business so long as such leases or subleases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of the Borrower and its Restricted Subsidiaries
or (ii) materially impair the use (for its intended purposes) or the value of
the Property subject thereto;
     (k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business in accordance with the past business practices of such Person, and
any products or proceeds thereof to the extent covered by such Liens;
     (l) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of Law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;
     (m) the filing of UCC financing statements in connection with operating
leases, consignment of goods or bailment agreements; and
     (n) Liens securing reimbursement obligations with respect to trade or
commercial letters of credit that encumber only the documents underlying such
letters of credit and any products or proceeds thereof to the extent covered by
such Liens.
     “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.

23



--------------------------------------------------------------------------------



 



     “Target” means Consolidated Thompson Iron Mines Limited, a corporation
existing under the laws of Canada.
     “Target Material Adverse Effect” means any fact, change, development,
event, occurrence, action, omission or effect that, individually or in the
aggregate (a) results in or is reasonably likely to result in a material adverse
effect on the business, assets, properties, liabilities, obligations, financial
condition or results of operations of the Target and its Subsidiaries, taken as
a whole, other than any fact, change, development, event, occurrence, action,
omission or effect relating to or arising in connection with (i) changes,
developments, or events affecting the iron ore mining industry, to the extent
that they do not materially disproportionately affect the Target and its
Subsidiaries, taken as a whole, in relation to other companies in the iron ore
mining industry, (ii) the economy in general, or financial or capital markets in
general, in the United States of America or Canada or elsewhere in the world, to
the extent that they do not materially disproportionately affect the Target and
its Subsidiaries, taken as a whole, in relation to other companies in the iron
ore mining industry, (iii) relating to the rate at which Canadian dollars can be
exchanged for United States dollars or vice versa; (iv) changes (after the date
of the Arrangement Agreement) in Law or in generally accepted accounting
principles or in accounting standards affecting the iron ore mining industry,
(v) the announcement or pendency of the Arrangement Agreement or the anticipated
consummation of the Arrangement, or the completion of the transactions
contemplated by the Arrangement Agreement, (vi) acts of war, sabotage or
terrorism, or any escalation or worsening of any such acts of war, sabotage or
terrorism threatened or underway as of the date of the Arrangement Agreement to
the extent that they do not materially disproportionately affect the Target and
its Subsidiaries, taken as a whole, in relation to other companies in the iron
ore mining industry, (vii) earthquakes, hurricanes, tornados or other natural
disasters to the extent that they do not materially disproportionately affect
the Target and its Subsidiaries, taken as a whole, in relation to other
companies in the iron ore mining industry, (viii) operations restrictions due to
port activity interruptions and rail suspensions (A) resulting from force
majeure events pursuant to the Contracts set forth in Schedule 1.01 of the
Disclosure Letter (as in effect on the January 11, 2011) and (B) to the extent
such restrictions do not materially disproportionately affect the Target and its
Subsidiaries, taken as a whole, in relation to other persons subject to such
restrictions, or (ix) any decline in the market price, or change in trading
volume, of the common shares in the capital of the Target or any failure to meet
publicly announced revenue or earnings projections or internal projections (it
being understood that, without limiting the applicability of the provisions
contained in clauses (i) through (ix) above, the cause or causes of any such
decline, change or failure may be deemed to constitute, in and of itself and
themselves, a Target Material Adverse Effect and may be taken into consideration
when determining whether a Target Material Adverse Effect has occurred) or
(b) would prevent or materially impede or delay the completion of the
Arrangement. The capitalized terms used in this definition and not otherwise
defined herein

24



--------------------------------------------------------------------------------



 



shall have the meanings set forth in the Arrangement Agreement as in effect on
January 11, 2011.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Thompson Bond Reorganization” is defined in the Arrangement Agreement.
     “Thompson Bond Defeasance” is defined in the Arrangement Agreement.
     “Total Commitment” means, at any time on or prior to the Closing Date, the
aggregate amount of Commitments. At the Effective Date, the Total Commitment is
$1,250,000,000.
     “Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Restricted Subsidiary
meeting financial performance objectives (exclusive of salaries paid in the
ordinary course of business) (discounted at the Base Rate), but only to the
extent not included in clause (a), (b) or (c) above, and (e) the amount of
Indebtedness assumed in connection with such Acquisition.
     “Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Borrower and its Restricted Subsidiaries at
such time.
     “Trade Date” is defined in Section 10.10(b)(i)(B) hereof.
     “Tranche” means each tranche of Loans hereunder consisting of (i) the
Initial Loans or (ii) Incremental Loans having identical terms borrowed on the
same date pursuant to Section 2.09.
     “Transactions” means (i) the plan of arrangement pursuant to the
Arrangement Agreement, including the payment of the cash consideration payable
pursuant to the Arrangement Agreement, (ii) the execution, delivery and
performance of this Agreement, including the funding of the Loans hereunder and
the application of the proceeds thereof, (iii) the repayment or defeasance of
certain Indebtedness of the Target and its Subsidiaries and (iv) the payment of
the

25



--------------------------------------------------------------------------------



 



fees and expenses incurred in connection with the Arrangement Agreement, this
Agreement and related transactions.
     “Unfunded Vested Liabilities” means, for any Plan at any time, the amount
(if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower designated,
from time to time, by the Borrower in writing to the Administrative Agent as an
Unrestricted Subsidiary; provided, however, that at the time of such designation
(a) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (b) such Subsidiary, together with all other
Subsidiaries then designated as Unrestricted Subsidiaries shall not account for
more than 15% of consolidated revenues or consolidated EBITDA of the Borrower,
as measured as of the end of the most recently completed fiscal quarter of the
Borrower for the period of four consecutive fiscal quarters of the Borrower
then-ended, (c) after giving effect to such designation, the Borrower shall be
in pro forma compliance with each of the financial covenants set forth in
Section 6.18, and (d) the Borrower shall have delivered to the Administrative
Agent a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, signed by a Responsible Officer of the Borrower certifying
that the conditions set forth in clauses (a) through (c) above are satisfied
(which certificate shall attach supporting information and calculations with
respect to the requirements set forth in clauses (b) and (c) above).
     “U.S. Dollar Equivalent” means, at any time, with respect to any amount
denominated in any currency other than U.S. Dollars, the equivalent amount
thereof in U.S. Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate for the purchase of U.S. Dollars with such
currency.
     “U.S. Dollars” and “$” each means the lawful currency of the United States
of America.
     “Voting Stock” of any Person means capital stock or other equity interests
of any class or classes (however designated) having ordinary power for the
election of directors or other similar governing body of such Person (including,
without limitation, general partners of a partnership), other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

26



--------------------------------------------------------------------------------



 



     “Withholding Agent” is defined in Section 10.01(a) hereof.
     “Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the
Voting Stock (except directors’ qualifying shares) of which are owned by any one
or more of the Borrower and the Borrower’s other Wholly-Owned Subsidiaries at
such time.
     Section 1.02. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to New York, New York time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.
     Section 1.03. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.03 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Restricted
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 1.03, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrower shall
neither be deemed to be in compliance with any financial covenant hereunder nor
out of compliance with any financial covenant hereunder if such state of
compliance or noncompliance, as the case may be, would not exist but for the
occurrence of a change in accounting principles after the date hereof.
     Section 1.04. Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

27



--------------------------------------------------------------------------------



 



ARTICLE 2
The Credit Facilities
     Section 2.01. Commitments. Each Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make a loan (each individually an
“Initial Loan” and, collectively, the “Initial Loans”) in U.S. Dollars to the
Borrower on the Closing Date in an amount not to exceed such Lender’s
Commitment. The Commitments shall terminate on the Commitment Termination Date
(after the making of any Loans to be made hereunder on such date in accordance
with the terms and conditions hereof). Amounts borrowed under this Section 2.01
and repaid or prepaid may not be reborrowed. Loans may be Base Rate Loans or
Eurodollar Loans, as further provided herein.
     Section 2.02. Applicable Interest Rates. (a) Base Rate Loans. Subject to
the provisions of clause (c) below, each Base Rate Loan made or maintained by a
Lender shall bear interest (computed on the basis of a year of 365 or 366 days,
as applicable, and the actual days elapsed) on the unpaid principal amount of
such Loan from the date such Loan is advanced or created by conversion from a
Eurodollar Loan until the Maturity Date (whether by acceleration or otherwise)
at a rate per annum equal to the sum of the Applicable Margin plus the Base Rate
from time to time in effect, payable in arrears on the last Business Day of each
month and on the Maturity Date (whether by acceleration or otherwise).
     (b) Eurodollar Loans. Subject to the provisions of clause (c) below, each
Eurodollar Loan made or maintained by a Lender shall bear interest during each
Interest Period it is outstanding (computed on the basis of a year of 360 days
and actual days elapsed) on the unpaid principal amount thereof from the date
such Loan is advanced, continued or created by conversion from a Base Rate Loan
until the Maturity Date (whether by acceleration or otherwise) at a rate per
annum equal to the sum of the Applicable Margin plus LIBOR applicable for such
Interest Period, payable in arrears on the last Business Day of each Interest
Period applicable to such Loan and the Maturity Date and, if any applicable
Interest Period is longer than three months, on each day occurring every three
months after the commencement of such Interest Period.
     (c) Default Rate. While any Event of Default exists or after acceleration,
the Borrower shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by Law and before and after the commencement of
any proceeding under any Debtor Relief Law) on the principal amount of all Loans
owing by it at a rate per annum equal to:
          (i) for any Base Rate Loan, the sum of 2.0% per annum plus the
Applicable Margin plus the Base Rate from time to time in effect; and
          (ii) for any Eurodollar Loan, the sum of 2.0% plus the rate of
interest in effect thereon at the time of such Event of Default until the end of
the Interest Period applicable thereto and, thereafter, at a rate per annum

28



--------------------------------------------------------------------------------



 



equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the
Base Rate from time to time in effect;
While any Event of Default exists or after acceleration, interest shall be paid
on demand of the Administrative Agent, acting at the request or with the consent
of the Required Lenders.
     (d) Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder, and its determination thereof
shall be conclusive and binding except in the case of manifest error.
     Section 2.03. Manner of Borrowing Loans and Applicable Interest Rates. (a)
Notice to the Administrative Agent. The Borrowing on the Closing Date, each
conversion of Loans from Base Rate Loans to Eurodollar Loans and Eurodollar
Loans to Base Rate Loans, and each continuation of Eurodollar Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone and promptly confirmed in writing, substantially in
the form attached hereto as Exhibit A (Notice of Borrowing) or Exhibit B (Notice
of Continuation/ Conversion), as applicable, or in such other form acceptable to
the Administrative Agent. Each such notice must be received by the
Administrative Agent by no later than 11:00 a.m.: (i) at least three
(3) Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of, conversion to or continuation of Eurodollar Loans and
(ii) at least one Business Day before the date on which the Borrower requests
the Lenders to advance a Borrowing of or conversion to Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice. All notices concerning the advance, continuation
or conversion of a Borrowing shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, which existing Borrowings are
to be continued or converted, the type of Loans to comprise such new, continued
or converted Borrowing and, if such Borrowing is to be comprised of Eurodollar
Loans, the Interest Period applicable thereto. The Borrower agrees that the
Administrative Agent may rely on any such telephonic or telecopy notice given by
any person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation (the Borrower
hereby indemnifying the Administrative Agent from any liability or loss ensuing
from such reliance) and, in the event any such notice by telephone conflicts
with any written confirmation, such telephonic notice shall govern if the
Administrative Agent has acted in reliance thereon.
     (b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.03(a) above and, if such notice requests such
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each such Lender of the interest rate applicable thereto
promptly after the Administrative Agent has made such determination.

29



--------------------------------------------------------------------------------



 



     (c) Borrower’s Failure to Notify; Automatic Continuations and Conversions;
Defaults.
     (i) Except as otherwise provided herein, a Eurodollar Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar
Loan. If the Borrower fails to give proper notice of the continuation or
conversion of any outstanding Borrowing of Eurodollar Loans before the last day
of its then current Interest Period within the period required by
Section 2.03(a) and such Borrowing is not prepaid in accordance with
Section 2.06, such Borrowing shall automatically be converted into a Borrowing
of Eurodollar Loans with an Interest Period of one month.
     (ii) During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Loans without the consent of the
Required Lenders.
     (d) Disbursement of Loans. Not later than 12:00 noon on the Closing Date,
subject to Article 3 hereof, each Lender shall make available its Initial Loan
comprising part of such Borrowing in funds immediately available at the
Administrative Agent’s Office. The Administrative Agent shall make such proceeds
available to the Borrower at such account with such financial institution as the
Administrative Agent has previously agreed to with the Borrower.
     (e) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with this
Section 2.03 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by this Section 2.03) and may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the

30



--------------------------------------------------------------------------------



 



Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. A notice of the Administrative Agent to any
Lender with respect to any amount owing under this subsection (e) shall be
conclusive, absent manifest error.
     (f) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.13(c) are
several and not joint. The failure of any Lender to make any Loan, to make any
payment under Section 10.13(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.13(c).
     Section 2.04. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Loans shall be in an amount not less than $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Without the Administrative Agent’s
consent, there shall not be more than eight (8) Borrowings of Eurodollar Loans
outstanding hereunder at any one time.
     Section 2.05. Repayment of Loans.
     (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Loans, together with interest thereon, outstanding
on such date.
     (b) The Initial Loans shall mature in quarterly installments, and the
Borrower shall repay on each three-month anniversary of the Closing Date a
principal amount of the Initial Loans equal to (i) the initial aggregate
principal amount of the Initial Loans multiplied by (ii) the applicable
percentage specified in the table below:

        Installment   Aggregate Percentage  
1-4
  1.25 %
5-12
  2.50 %
13-16
  3.75 %
17-20
  15.0 %

     Each such payment shall be accompanied by accrued interest on the principal
amount repaid.

31



--------------------------------------------------------------------------------



 



     (c) Prepayments of the Loans of any Tranche pursuant to Section 2.06 below
shall be applied ratably by amount to subsequent scheduled installments of
principal of the Loans of such Tranche.
     Section 2.06. Prepayments and Commitment Reductions.
     (a) Voluntary. The Borrower may, upon notice to the Administrative Agent,
(i) at any time on or prior to the Closing Date, terminate or permanently and
ratably reduce the Total Commitment or (ii) at any time after the Closing Date,
voluntarily prepay the Loans of any Tranche in whole or in part without premium
or penalty (except as set forth in Section 8.01 below); provided, in each case
that (x) such notice must be received by the Administrative Agent no later than
11:00 a.m. (A) at least three (3) Business Days before the date of any reduction
or termination of the Total Commitment or any prepayment of Eurodollar Loans or
(B) at least one Business Day before the date of prepayment of Base Rate Loans
(or, in each case, such shorter period of time then agreed to by the
Administrative Agent) and (y) any reduction in the Total Commitment or
prepayment of Loans (other than a prepayment in full) shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
such notice shall specify the date and amount of such reduction or prepayment
and, in the case of prepayments, the type(s) of Loans to be prepaid and, if
Eurodollar Loans are to be prepaid, the Interest Period(s) of such Loans. Any
prepayment of the Loans shall be accompanied by all accrued interest on the
amount prepaid, together, in the case of Eurodollar Loans, with any additional
amounts required pursuant to Section 8.01. For the avoidance of doubt, any such
notice may be conditioned upon the effectiveness and/or funding of other credit
facilities.
     (b) Mandatory. If the Articles of Arrangement have not been filed with the
Director on or prior to the third Business Day (as defined in the Arrangement
Agreement) following the Closing Date, the Borrower shall, on the fourth
Business Day (as defined in the Arrangement Agreement) following the Closing
Date, repay to the Lenders the aggregate principal amount of Loans, together
with interest thereon, outstanding on such date.
     Section 2.07. Payments. (a) Place of Payments. All payments to be made by
the Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder and the other Loan Documents, shall be
made by the Borrower to the Administrative Agent by no later than 12:00 noon on
the due date thereof at the Administrative Agent’s Office (or such other
location as the Administrative Agent may designate to the Borrower). Any
payments received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day. All such payments shall be made
in U.S. Dollars, in immediately available funds at the place of payment. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans of

32



--------------------------------------------------------------------------------



 



any Tranche ratably to the applicable Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.
     (b) Funding By Borrower. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate. A notice of the Administrative Agent to the
Borrower with respect to any amount owing under this Section 2.07 shall be
conclusive, absent manifest error.
     (c) Application of Payments. Anything contained herein to the contrary
notwithstanding, (x) pursuant to the exercise of remedies under Sections 7.02
and 7.03 hereof or (y) after written instruction by the Required Lenders after
the occurrence and during the continuation of an Event of Default, all payments
and collections received in respect of the Obligations by the Administrative
Agent or any of the Lenders shall be remitted to the Administrative Agent and
distributed as follows:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) due and payable to the
Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) due and
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders (including fees and time charges for attorneys who may be
employees of any Lender)) and amounts payable under Section 8.04, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders and their Affiliates in

33



--------------------------------------------------------------------------------



 



proportion to the respective amounts described in this clause Fourth held by
them (provided that such payment pursuant to this clause Fourth shall be applied
first to Base Rate Loans and second to Eurodollar Loans in order of maturity);
and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Section 2.08. Evidence of Indebtedness. The Loans made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     Section 2.09. Incremental Loans. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more additional Tranches of term loans (the
“Incremental Loans”), provided that (i) both at the time of any such request and
upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall exist and at the time that any such
Incremental Loan is made (and after giving effect thereto) no Default or Event
of Default shall exist, (ii) on the date of incurrence of any such Incremental
Loans, the Borrower shall be in compliance with the covenants contained in
Section 6.18 hereof on a pro forma basis (giving effect to such incurrence),
(iii) the Borrower shall have delivered a certificate certifying as to clauses
(i) and (ii) to the Administrative Agent, together with all calculations related
thereto and (iv) the aggregate principal amount of the Incremental Loans shall
not exceed $250,000,000. Each tranche of Incremental Loans shall be in an
aggregate principal amount that is not less than $10,000,000 and be in an
integral multiple of $5,000,000. The Incremental Loans (a) shall rank pari passu
in right of payment with the Initial Loans, (b) shall not mature earlier than
the Initial Maturity Date (but may, subject to clause (c) below, have
amortization prior to such date), (c) shall not have a weighted average life
that is shorter than the then-remaining weighted average life of the Initial
Loans and (d) except as set forth above, shall be treated substantially the same
as (and in any event no more favorably than, taken as a whole) the Initial

34



--------------------------------------------------------------------------------



 



Loans, provided that (i) the terms and conditions applicable to Incremental
Loans maturing after the Initial Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Initial Maturity Date and (ii) the
Incremental Loans may be priced differently than the Initial Loans; provided
further that if the Applicable Margin (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing such Incremental Loans) relating to any Incremental
Loans exceeds the Applicable Margin (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing the Initial Loans) relating to the Initial Loans
immediately prior to the effectiveness of the applicable Incremental Amendment
by more than 0.50%, the Applicable Margin relating to the Initial Loans shall be
adjusted to be equal to the Applicable Margin relating to such Incremental Term
Loans minus 0.50%. Each notice from the Borrower pursuant to this Section shall
set forth the requested amount and proposed terms of the relevant Incremental
Loans. Incremental Loans may be made by any existing Lender or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”), provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Loans
if such consent would be required under Section 10.10(b) for an assignment of
Loans to such Lender or Additional Lender. Commitments in respect of Incremental
Loans shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section. No Lender shall be obligated to
provide any Incremental Loans unless it so agrees.
     Section 2.10. Undrawn Commitment Fees.
     The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Percentage, an undrawn commitment fee which shall
accrue at the rate of 0.25% per annum on the daily amount of the undrawn
Commitment of such Lender during the period from and including the Effective
Date to but excluding the Commitment Termination Date. Commencing on May 31,
2011, accrued fees shall be payable quarterly in arrears on the last day of each
February, May, August and November prior to the Commitment Termination Date and
on the Commitment Termination Date.

35



--------------------------------------------------------------------------------



 



ARTICLE 3
Conditions Precedent
     Section 3.01. Conditions Precedent To Effective Date. This Agreement shall
be effective upon the receipt by the Administrative Agent, not later than
March 4, 2011, of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the Borrower or Guarantor, as the case may
be, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date):
     (a) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (b) a Note duly executed by the Borrower in favor of each Lender requesting
a Note;
     (c) the Guaranty duly executed by each Guarantor;
     (d) copies of the Borrower’s and each Guarantor’s articles of incorporation
and bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary;
     (e) copies of resolutions of the Borrower’s and each Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with incumbency certificates and specimen signatures of the persons
authorized to execute such documents on the Borrower’s and each Guarantor’s
behalf, all certified in each instance by its Secretary or Assistant Secretary;
     (f) copies of the certificates of good standing, or the nearest equivalent
in the relevant jurisdiction, for the Borrower and each Guarantor (dated no
earlier than 45 days prior to the Effective Date) from the office of the
secretary of state or other appropriate governmental department or agency of the
state of its incorporation or organization and of each state in which it is
qualified to do business as a foreign corporation or organization;
     (g) a list of the Authorized Representatives; and
     (h) the favorable written opinion of counsel to the Borrower and each
Guarantor, in form and substance reasonably satisfactory to the Administrative
Agent.
     Section 3.02. Conditions Precedent to Closing Date. The obligation of each
Lender to make an Initial Loan on the Closing Date shall be subject to the
following conditions precedent:

36



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of the Borrower and the Target for the three most recent fiscal
years ended at least 90 days prior to the Closing Date (the Administrative Agent
hereby acknowledges receipt of the audited financial statements of the Borrower
for the 2008, 2009 and 2010 fiscal years and the Target for the 2007, 2008 and
2009 fiscal years) and (ii) unaudited consolidated and (to the extent available)
consolidating balance sheets and related statements of income, stockholders’
equity and cash flows of each of the Borrower and the Target for each subsequent
fiscal quarter ended at least 60 days before the Closing Date (it being agreed
that with respect to the Target and its Subsidiaries, such financial statements
shall be in conformity with GAAP as in effect in Canada);
     (b) The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to clause (a) above, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of the income statement);
     (c) The Administrative Agent shall have received the notice of borrowing
required by Section 2.03 hereof;
     (d) Since September 30, 2010, there having been no Target Material Adverse
Effect;
     (e) The Arrangement Agreement Representations shall be true and correct as
of the Closing Date without regard to any materiality or material adverse effect
qualification contained in them, except where the failure or failures of such
Arrangement Agreement Representations to be so true and correct in all respects
would not have a Target Material Adverse Effect, and the representations and
warranties of the Target in Section 3.0(2)(c) of the Arrangement Agreement
regarding the capitalization of the Target shall be true and correct in all
material respects;
     (f) The Specified Representations shall be true and correct as of the
Closing Date;
     (g) No Default or Event of Default arising under Section 7.01(a),
Section 7.01(j) or Section 7.01(k) shall have occurred and be continuing as of
the Closing Date;
     (h) (i) All conditions set forth in Article 6 of the Arrangement Agreement
shall have been satisfied or waived in accordance with the Arrangement Agreement
without any waiver, amendment, supplement or other

37



--------------------------------------------------------------------------------



 



modification to the Arrangement Agreement that is materially adverse to the
Lenders without the consent of the Administrative Agent and each Initial Lender,
such consent not to be unreasonably withheld or delayed, except for (A) the
conditions set forth in Section 6.03(3) of the Arrangement Agreement, (B) the
delivery of items to be delivered on the Arrangement Effective Date and (C) the
satisfaction of those conditions that, by their terms, cannot be satisfied until
immediately prior to the Arrangement Effective Date, but subject to the
satisfaction or, where permitted, waiver of those conditions as of the
Arrangement Effective Date; provided, that the conditions set forth in
Sections 6.01 and 6.02 of the Arrangement Agreement (other than with respect to
the delivery of certificates) would be satisfied on the Closing Date if each
reference to “Effective Time” or “Effective Date” therein were a reference to
the Closing Date and (ii) the Escrow Arrangement shall be in effect;
     (i) Each Lender shall have received, at least five Business Days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act; and
     (j) All fees required to be paid (including fees payable on or prior to the
Closing Date pursuant to the Fee Letters) by the Borrower, and all expenses
required to be reimbursed by the Borrower, to the Administrative Agent, the Lead
Arrangers or any Lender (other than a Defaulting Lender) prior to the Closing
Date shall have been paid, to the extent that invoices relating thereto have
been presented to the Borrower prior to the Closing Date.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Article 3, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
ARTICLE 4
The Guaranties
     Section 4.01. Guaranties. The payment and performance of the Obligations
shall at all times be guaranteed by each Material Subsidiary (other than
Cleveland Cliffs International Holding Company) pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent (as the same may be amended, modified or supplemented from time to time,
individually a “Guaranty” and collectively the “Guaranties”); provided, however,
notwithstanding the foregoing, no such guaranty will be required by a Material
Subsidiary if doing so could have a material adverse effect on the Borrower’s or
the Material Subsidiary’s income tax liability.

38



--------------------------------------------------------------------------------



 



     Section 4.02. Further Assurances. In the event the Borrower or any
Restricted Subsidiary forms or acquires any other Restricted Subsidiary that is
a Material Subsidiary after the date hereof, the Borrower shall, in accordance
with this Section 4.02, promptly upon such formation or acquisition cause such
newly formed or acquired Restricted Subsidiary to execute a Guaranty, as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Restricted Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith; provided, however, notwithstanding
the foregoing, no such guaranty will be required by a Material Subsidiary if
doing so could have a material adverse effect on the Borrower’s or the Material
Subsidiary’s income tax liability.
ARTICLE 5
Representations and Warranties
     The Borrower represents and warrants as of each of the Effective Date and
the Closing Date to each Lender and the Administrative Agent, and agrees, that:
     Section 5.01. Organization and Qualification. The Borrower and each of its
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing (or, in each case, the foreign equivalent, if applicable) under the
Laws of the jurisdiction of its organization, (b) has the power and authority to
own its property and to transact the business in which it is engaged and
proposes to engage and (c) is duly qualified and in good standing (or, in each
case, the foreign equivalent, if applicable) in each jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.
     Section 5.02. Authority and Enforceability. The Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Guarantor has full right and authority to enter into the Loan Documents executed
by it, to guarantee the Obligations to perform all of its obligations under the
Loan Documents executed by it. The Loan Documents delivered by the Borrower and
by each Guarantor have been duly authorized, executed, and delivered by such
Person and constitute legal, valid and binding obligations of such Person
enforceable against it in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar Laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at Law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower or any Restricted
Subsidiary of any of the matters and things herein or therein

39



--------------------------------------------------------------------------------



 



provided for, (a) contravene or constitute a default under any provision of Law
or any judgment, injunction, order or decree binding upon the Borrower or any
Restricted Subsidiary or any provision of the organizational documents (e.g.,
charter, articles of incorporation or by-laws, articles of association or
operating agreement, partnership agreement or other similar document) of the
Borrower or any Restricted Subsidiary, (b) contravene or constitute a default
under any covenant, indenture or agreement of or affecting the Borrower or any
Restricted Subsidiary or any of its Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (c) result in the creation or
imposition of any Lien on any Property of the Borrower or any Restricted
Subsidiary.
     Section 5.03. Financial Reports. The audited consolidated financial
statements of the Borrower and its Restricted Subsidiaries as at December 31,
2010 fairly and adequately present, in all material respects, the consolidated
financial condition of the Borrower and its Restricted Subsidiaries as at said
date and the consolidated results of their operations and cash flows for the
period then ended in conformity with GAAP applied on a consistent basis. Except
as set forth on Schedule 5.3, neither the Borrower nor any Restricted Subsidiary
has contingent liabilities or judgments, orders or injunctions against it that
are material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 6.01 hereof.
     Section 5.04. No Material Adverse Change. Since December 31, 2010, there
has been no change in the condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries except those occurring in the ordinary course of
business, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
     Section 5.05. Litigation and Other Controversies. Except as set forth on
Schedule 5.5, there is no litigation, arbitration or governmental proceeding
pending or, to the knowledge of the Borrower and its Restricted Subsidiaries,
threatened against the Borrower or any of its Restricted Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.
     Section 5.06. True and Complete Disclosure. All information furnished by or
on behalf of the Borrower or any of its Restricted Subsidiaries in writing to
the Administrative Agent or any Lender for purposes of or in connection with
this Agreement, or any transaction contemplated herein, is true and accurate in
all material respects and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not materially misleading
in light of the circumstances under which such information was provided;
provided that to the extent any such information was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized assumptions reasonable at the time made and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

40



--------------------------------------------------------------------------------



 



     Section 5.07. Use of Proceeds; Margin Stock. All proceeds of the Loans
shall be used by the Borrower solely to pay the cash consideration payable
pursuant to the Arrangement Agreement, to repay or defease certain Indebtedness
of the Target and its Subsidiaries and to pay the fees and expenses incurred in
connection with the Arrangement Agreement, this Agreement and related
transactions. No part of the proceeds of the Loans will be used by the Borrower
or any Restricted Subsidiary thereof to purchase or carry any margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any margin stock. Neither the making of the Loans nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System
and any successor to all or any portion of such regulations. Margin Stock (as
defined above) constitutes less than 25% of the value of those assets of the
Borrower and its Restricted Subsidiaries that are subject to any limitation on
sale, pledge or other restriction hereunder.
     Section 5.08. Taxes. All material tax returns required to be filed by the
Borrower or any Restricted Subsidiary in any jurisdiction have, in fact, been
filed, and all material taxes, assessments, fees, and other governmental charges
upon the Borrower or any Restricted Subsidiary or upon any of their Property,
income or franchises, which are shown to be due and payable in such returns,
have been paid except to the extent that the Borrower or any Restricted
Subsidiary is contesting the same in good faith. The Borrower does not know of
any proposed additional material tax assessment against it or its Restricted
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts. Adequate provisions in accordance with GAAP for taxes on
the books of the Borrower and its Restricted Subsidiaries have been made for all
open years, and for the current fiscal period.
     Section 5.09. ERISA. The Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of, and
is in compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, does not owe any liability to the PBGC or a Plan under Title IV of ERISA.
Except with respect to the Welfare Plans identified on Schedule 5.9, as of the
date hereof, neither the Borrower nor any Restricted Subsidiary has any
contingent liabilities with respect to any post-retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.
     Section 5.10. Subsidiaries. (a) Restricted Subsidiaries. Schedule 5.10(a)
correctly sets forth, as of the date hereof, each Restricted Subsidiary of the
Borrower, its respective jurisdiction of organization and the percentage
ownership (direct and indirect) of the Borrower in each class of capital stock
or other equity interests of each of its Restricted Subsidiaries and also
identifies the direct owner thereof.

41



--------------------------------------------------------------------------------



 



     (b) Unrestricted Subsidiaries. Schedule 5.10(b) correctly sets forth, as of
the date hereof, each Unrestricted Subsidiary of the Borrower, its respective
jurisdiction of organization and the percentage ownership (direct and indirect)
of the Borrower in each class of capital stock or other equity interests of each
of its Unrestricted Subsidiaries and also identifies the direct owner thereof.
     Section 5.11. Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, any Governmental
Authority, or any subdivision thereof, in respect of the conduct of their
businesses and the ownership of their property, except such noncompliances as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
     Section 5.12. Environmental Matters. The Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws, except to the
extent that the aggregate effect of all noncompliances could not reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the
Borrower’s most recent Form 10-K or Form 10-Q filed with the SEC, there are no
pending or, to the best knowledge of the Borrower and its Subsidiaries after due
inquiry, threatened Environmental Claims, including any such claims (regardless
of materiality) for liabilities under CERCLA relating to the disposal of
Hazardous Materials, against the Borrower or any of its Subsidiaries or any real
property, including leaseholds, owned or operated by the Borrower or any of its
Subsidiaries. There are no facts, circumstances, conditions or occurrences on
any real property, including leaseholds, owned or operated by the Borrower or
any of its Subsidiaries that, to the best knowledge of the Borrower and its
Subsidiaries after due inquiry, could reasonably be expected (a) to form the
basis of an Environmental Claim against, or result in liability under any
Environmental Law to, the Borrower or any of its Subsidiaries or any such real
property, or (b) to cause any such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such real
property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law. Hazardous Materials have not been Released on or from any
real property, including leaseholds, owned or operated by the Borrower or any of
its Subsidiaries where the costs of remediating such Release may reasonably be
expected to have a Material Adverse Effect.
     Section 5.13. Investment Company. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 5.14. Intellectual Property. The Borrower and each of its
Restricted Subsidiaries owns all the patents, trademarks, permits, service
marks, trade names, copyrights, franchises and formulas, or rights with respect
to the

42



--------------------------------------------------------------------------------



 



foregoing, or each has obtained licenses of all other rights of whatever nature
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.
     Section 5.15. Good Title. The Borrower and its Restricted Subsidiaries have
good and marketable title, or valid leasehold interests, to their assets as
reflected on the Borrower’s most recent consolidated balance sheet provided to
the Administrative Agent, except for sales of assets in the ordinary course of
business, subject to no Liens, other than Permitted Liens.
     Section 5.16. Labor Relations. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect. There is no strike,
labor dispute, slowdown or stoppage pending against the Borrower or any of its
Restricted Subsidiaries or, to the best knowledge of the Borrower and its
Restricted Subsidiaries, threatened against the Borrower or any of its
Restricted Subsidiaries, except such as could not reasonably be expected to have
a Material Adverse Effect.
     Section 5.17. Capitalization. Except as disclosed on Schedule 5.17, as of
the date hereof, all outstanding equity interests of the Borrower and each
Restricted Subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable, and there are no outstanding commitments or other
obligations of the Borrower or any Restricted Subsidiary to issue, and no rights
of any Person to acquire, any equity interests in the Borrower or any Restricted
Subsidiary.
     Section 5.18. Other Agreements. Neither the Borrower nor any Restricted
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting the Borrower, any Restricted Subsidiary or any of their
Property, which default if uncured could reasonably be expected to have a
Material Adverse Effect.
     Section 5.19. Governmental Authority and Licensing. The Borrower and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
all Governmental Authorities, if any, necessary to conduct their businesses, in
each case where the failure to obtain or maintain the same could reasonably be
expected to have a Material Adverse Effect. No investigation or proceeding with
respect to any such licenses, permits and approvals that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
is pending or, to the knowledge of the Borrower and its Restricted Subsidiaries,
threatened.
     Section 5.20. Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any Governmental Authority, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution,

43



--------------------------------------------------------------------------------



 



delivery or performance by the Borrower or any Restricted Subsidiary of any Loan
Document, except for such approvals which have been obtained prior to the date
of this Agreement and remain in full force and effect.
     Section 5.21. Affiliate Transactions. Except in connection with any
Investment permitted hereunder or as set forth in Schedule 5.21 hereof, neither
the Borrower nor any Restricted Subsidiary is a party to any contract or
agreement with any of its Affiliates (other than any contract or agreement
between the Borrower and any Domestic Subsidiary which is a Guarantor or between
any Domestic Subsidiary which is a Guarantor and any other Domestic Subsidiary
which is a Guarantor) on terms and conditions which are less favorable, taken as
a whole, to the Borrower or such Restricted Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.
     Section 5.22. Solvency. The Borrower and its Restricted Subsidiaries on a
consolidated basis (a) prior to the Closing Date, without giving effect to the
Transactions, and (b) on and after the Closing Date, after giving effect to the
Transactions, are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.
     Section 5.23. Foreign Assets Control Regulations and Anti-Money Laundering.
(a) OFAC. Neither the Borrower nor any of its Restricted Subsidiaries is (i) a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a person who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such person in any manner violative of
Section 2, or (iii) a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
     (b) Patriot Act. The Borrower and its Restricted Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as Amended.
     (c) No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

44



--------------------------------------------------------------------------------



 



ARTICLE 6
Covenants
     The Borrower covenants and agrees that, so long as any Commitments are
outstanding hereunder and until all Obligations are paid in full:
     Section 6.01. Information Covenants. The Borrower will furnish to the
Administrative Agent, with sufficient copies for each Lender:
     (a) Quarterly Statements. Within 60 days after the close of each quarterly
accounting period in each fiscal year of the Borrower, a consolidated balance
sheet as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and of cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the related periods in the prior fiscal
year, all of which shall be in reasonable detail, prepared by the Borrower in
accordance with GAAP, and certified by the chief financial officer or other
officer of the Borrower acceptable to the Administrative Agent that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Restricted Subsidiaries as of the dates indicated and
the results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes. Any items required to be delivered pursuant to this Section need not
to be separately delivered to the Administrative Agent if such items are
publicly available through the SEC; provided that such items are filed with the
SEC within the time allotted in this Section and, with respect to each such item
other than a Form 10-K or a Form 10-Q, the Borrower furnishes to the
Administrative Agent within the time allotted in this Section a written or
electronic notice of such filing.
     (b) Annual Statements. Within 90 days after the close of each fiscal year
of the Borrower, a consolidated balance sheet as of the last day of the fiscal
year then ended and the related consolidated statements of income and retained
earnings and of cash flows for the fiscal year then ended, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year, accompanied by an unqualified opinion (as to scope
and going concern) of a firm of independent public accountants of recognized
national standing, selected by the Borrower and acceptable to the Administrative
Agent, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of the Borrower and its Restricted Subsidiaries
as of the close of such fiscal year and the results of their operations and cash
flows for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards. Any items required to be delivered
pursuant to this Section need not to be separately delivered to the
Administrative Agent if such items are publicly available through the SEC;
provided that such

45



--------------------------------------------------------------------------------



 



items are filed with the SEC within the time allotted in this Section and, with
respect to each such item other than a Form 10-K or a Form 10-Q, the Borrower
furnishes to the Administrative Agent within the time allotted in this Section a
written or electronic notice of such filing.
     (c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 6.01(a) and (b), except for financial
statements delivered pursuant to Section 6.01(a) with respect to a fiscal
quarter that ends on the same date as the end of the Borrower’s fiscal year, a
certificate of the chief financial officer or other officer of the Borrower
acceptable to Administrative Agent in the form of Exhibit D (w) stating no
Default or Event of Default has occurred during the period covered by such
statements or, if a Default or Event of Default exists, a detailed description
of the Default or Event of Default and all actions the Borrower is taking with
respect to such Default or Event of Default, (x) confirming that the
representations and warranties stated in Article 5 remain true and correct in
all material respects (except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct as of such
date); (y) showing the Borrower’s compliance with the covenants set forth in
Section 6.18 hereof and (z) showing a reconciliation (in form, substance and
scope satisfactory to the Administrative Agent) of the financial statements
delivered pursuant to Section 6.01(a) and (b), as applicable, with the
calculation of financial covenants set forth in Section 6.18 hereof.
     (d) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after any Responsible Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default or any other event which could reasonably be expected to have a Material
Adverse Effect, which notice shall specify the nature thereof, the period of
existence thereof and what action the Borrower proposes to take with respect
thereto, (ii) the commencement of, or threat of, or any significant development
in, any litigation, labor controversy, arbitration, governmental proceeding or
investigation pending against the Borrower or any of its Restricted Subsidiaries
which could reasonably be expected to have a Material Adverse Effect.
     (e) Other Reports and Filings. Promptly, copies of all financial
information, proxy materials and other material information, certificates,
reports, statements and completed forms, if any, which the Borrower or any of
its Restricted Subsidiaries (x) has filed with the Securities and Exchange
Commission or any governmental agencies substituted therefor (the “SEC”) or any
comparable agency outside of the United States or (y) has furnished to the
shareholders or other security holders of the Borrower or any of its Restricted
Subsidiaries that is a public issuer. Any items required to be delivered
pursuant to this Section need not to be separately delivered to the
Administrative Agent if such items are publicly available through the SEC;
provided that such items are filed with the SEC within the time allotted in this
Section and, with respect to each such item other than a Form 10-K or a Form
10-Q, the Borrower furnishes to

46



--------------------------------------------------------------------------------



 



the Administrative Agent within the time allotted in this Section a written or
electronic notice of such filing.
     (f) Environmental Matters. Promptly upon, and in any event within five
Business Days after any Responsible Officer obtains knowledge thereof, notice of
one or more of the following environmental matters which individually, or in the
aggregate, may reasonably be expected to have a Material Adverse Effect: (i) any
notice of Environmental Claim against the Borrower or any of its Subsidiaries or
any real property, including leaseholds, owned or operated by the Borrower or
any of its Subsidiaries; (ii) any condition or occurrence on or arising from any
real property, including leaseholds, owned or operated by the Borrower or any of
its Subsidiaries that (a) results in noncompliance by the Borrower or any of its
Subsidiaries with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against, or result in
liability under any Environmental Law to, the Borrower or any of its
Subsidiaries or any such real property; (iii) any condition or occurrence on any
real property, including leaseholds, owned or operated by the Borrower or any of
its Subsidiaries that could reasonably be expected to cause such real property
to be subject to any restrictions on the ownership, occupancy, use or
transferability by the Borrower or any of its Subsidiaries of such real property
under any Environmental Law; and (iv) any removal or remedial actions to be
taken in response to the actual or alleged presence of any Hazardous Material on
any real property, including leaseholds, owned or operated by the Borrower or
any of its Subsidiaries as required by any Environmental Law or any Governmental
Authority. All such notices shall describe in reasonable detail the nature of
the Environmental Claim, condition or occurrence or removal or remedial action
to be undertaken by the Borrower or such Subsidiary. In addition, the Borrower
agrees to provide the Lenders with copies of all material written communications
by the Borrower or any of its Subsidiaries with any Person or Governmental
Authority relating to any of the matters set forth in clauses (i)-(iv) above,
and such detailed reports relating to any of the matters set forth in clauses
(i)-(iv) above as may reasonably be requested by the Administrative Agent or the
Required Lenders.
     (g) Other Information. From time to time, such other information or
documents (financial or otherwise) relating to the Borrower or its Restricted
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
     The Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials

47



--------------------------------------------------------------------------------



 



that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its respective securities for purposes of United States Federal
and state securities Laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Lead Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as not being suitable for posting on a
portion of the Platform designated “Public Investor.”
     Section 6.02. Inspections. The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit officers, representatives and agents of the
Administrative Agent or any Lender, to visit and inspect any Property of the
Borrower or such Restricted Subsidiary, and to examine the books of account of
the Borrower or such Restricted Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Restricted Subsidiary with its and their
officers and independent accountants, all at such reasonable times upon
reasonable advance notice as the Administrative Agent or any Lender may request;
provided, however, that prior to the occurrence and continuance of an Event of
Default, such visitations and inspections shall be no more frequent than once
per fiscal year and shall be at the sole cost and expense of the Administrative
Agent or such Lender.
     Section 6.03. Maintenance of Property, Insurance, Environmental Matters,
etc. (a) The Borrower will, and will cause each of its Restricted Subsidiaries
to, (i) keep its operating property, plant and equipment in good repair, working
order and condition, normal wear and tear excepted, and shall from time to time
make all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto so that at all times such
property, plant and equipment are reasonably preserved and maintained and
(ii) maintain in full force and effect with financially sound and reputable
insurance companies insurance which provides substantially the same (or greater)
coverage and against at least such risks as is in accordance with industry
practice for operating plant and equipment, and shall furnish to the
Administrative Agent upon request full information as to the insurance so
carried.
     (b) Without limiting the generality of Section 6.03(a), the Borrower and
its Restricted Subsidiaries, except to the extent that the aggregate affect
could not reasonably be expected to have a Material Adverse Effect: (i) shall
comply with, and maintain all real property in compliance with, any applicable
Environmental Laws; (ii) shall obtain and maintain in full force and effect all
governmental approvals required for its operations at or on its properties by
any applicable

48



--------------------------------------------------------------------------------



 



Environmental Laws; (iii) shall cure as soon as reasonably practicable any
violation of applicable Environmental Laws with respect to any of its
properties; (iv) shall not, and shall not permit any other Person to, own or
operate on any of its properties any unauthorized landfill or dump or hazardous
waste treatment, storage or disposal facility as defined pursuant to the RCRA,
or any comparable state, provincial or territorial law, or any comparable law of
any other jurisdiction; and (v) shall not use, generate, transport, treat,
store, release or dispose of Hazardous Materials at or on any of the real
property except in the ordinary course of its business and in compliance with
all Environmental Laws. With respect to any Release of Hazardous Materials, the
Borrower and its Restricted Subsidiaries shall conduct any necessary or required
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other response action necessary to remove, cleanup or abate any
material quantity of Hazardous Materials released at or on any of its properties
as required by any applicable Environmental Law.
     Section 6.04. Preservation of Existence. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, its franchises, authority to do business, licenses,
patents, trademarks, copyrights and other proprietary rights; provided, however,
that nothing in this Section 6.04 shall prevent, to the extent permitted by
Section 6.15, sales of assets by the Borrower or any of its Restricted
Subsidiaries, the dissolution or liquidation of any Restricted Subsidiary of the
Borrower, or the merger or consolidation between or among the Restricted
Subsidiaries of the Borrower or any other transaction not expressly prohibited
hereunder.
     Section 6.05. Compliance with Laws. The Borrower shall, and shall cause
each Restricted Subsidiary to, comply in all respects with the requirements of
all Laws applicable to its property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
other than a Permitted Lien.
     Section 6.06. ERISA. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to have a Material Adverse Effect. The Borrower
shall, and shall cause each of its Restricted Subsidiaries to, promptly notify
the Administrative Agent and each Lender of: (a) the occurrence of any
reportable event (as defined in ERISA) with respect to a Plan and such
occurrence could reasonably be expect to have a Material Adverse Effect,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan for which the reporting requirements are not waived and
such termination or withdrawal could reasonably be expect to have a Material
Adverse Effect, and (d)

49



--------------------------------------------------------------------------------



 



the occurrence of any event with respect to any Plan which would result in the
incurrence by the Borrower or any of its Restricted Subsidiaries of any material
liability, fine or penalty, or any material increase in the contingent liability
of the Borrower or any of its Restricted Subsidiaries with respect to any
post-retirement Welfare Plan benefit and such liability, fine or penalty or
increase in the contingent liability could reasonably be expected to have a
Material Adverse Effect.
     Section 6.07. Payment of Taxes. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay and discharge, all taxes, assessments, fees
and other governmental charges imposed upon it or any of its Property, before
becoming delinquent and before any penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by proper proceedings
and as to which appropriate reserves are provided therefor, unless and until any
Lien resulting therefrom attaches to any of its Property.
     Section 6.08. Books and Records. The Borrower will, and will cause each of
its Restricted Subsidiaries to (a) maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP or in the case
of any Foreign Subsidiary, GAAP as in effect in any applicable local
jurisdiction, consistently applied shall be made of all financial transactions
and matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Restricted Subsidiary, as the case may be.
     Section 6.09. Contracts with Affiliates. Except in connection with any
Investment permitted hereunder, the Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than any arrangement
between the Borrower and any Domestic Subsidiary which is a Guarantor or between
any Domestic Subsidiary which is a Guarantor and any other Domestic Subsidiary
which is a Guarantor) on terms and conditions which are less favorable to the
Borrower or such Restricted Subsidiary than would be usual and customary in
similar contracts, agreements or business arrangements between Persons not
affiliated with each other.
     Section 6.10. No Changes in Fiscal Year. The Borrower shall not change its
fiscal year from its present basis.
     Section 6.11. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, engage in any business or
activity if as a result the general nature of the business of the Borrower or
any Restricted Subsidiary would be changed in any material respect from the
general nature of the business engaged in by it as of the date hereof; provided,
however, that the foregoing shall not prevent the acquisition by the Borrower or
any of its

50



--------------------------------------------------------------------------------



 



Restricted Subsidiaries of, or the entry into, any line of business that is
related or complementary to the business in which they are engaged on the date
hereof. Notwithstanding anything to the contrary herein, the Borrower shall not
permit Cleveland-Cliffs International Holding Company to (a) own any assets
other than equity interests in Foreign Subsidiaries, (b) construct, create,
incur, assume or suffer to exist any Indebtedness (other than as permitted
pursuant to Section 6.12(b)), and (c) create, incur or suffer to exist any Lien
created for the purpose of securing Indebtedness.
     Section 6.12. Indebtedness. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:
     (a) the Obligations of the Borrower and its Restricted Subsidiaries owing
to the Administrative Agent and the Lenders (and their Affiliates);
     (b) intercompany Indebtedness among the Borrower and its Restricted
Subsidiaries to the extent permitted by Section 6.15;
     (c) (i) purchase money Indebtedness of the Borrower and its Restricted
Subsidiaries, including any such Indebtedness assumed in connection with a
Permitted Acquisition, (ii) Capitalized Lease Obligations of the Borrower and
its Restricted Subsidiaries, including any such obligations assumed in
connection with a Permitted Acquisition, and (iii) Indebtedness incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (“Project Indebtedness”), including any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on such
assets before the acquisition thereof, and any refinancings of any such Project
Indebtedness; provided that, with respect to Project Indebtedness permitted by
clause (iii) of this Section, (w) such Project Indebtedness is initially
incurred before or within 180 days after such acquisition or the completion of
such construction or improvement, (x) such Project Indebtedness shall be secured
only by the Property acquired, constructed or improved in connection with the
incurrence of such Project Indebtedness, (y) with respect to such Project
Indebtedness assumed in connection with a Permitted Acquisition, the amount of
such Project Indebtedness shall not exceed 60% of the Total Consideration paid
in connection with such Permitted Acquisition and (z) with respect to Project
Indebtedness incurred to finance the acquisition of any fixed or capital assets,
such Project Indebtedness shall constitute not less than 80% of the aggregate
consideration paid with respect to such Property;
     (d) customer advances for prepayment of ore sales;
     (e) Indebtedness under the Portman Limited Facility in an aggregate
principal amount not to exceed at any time outstanding the U.S. Dollar
Equivalent of $120,000,000 Australian Dollars;

51



--------------------------------------------------------------------------------



 



     (f) Hedging Liability to any Person, in all cases incurred in the ordinary
course of business and not for speculative purposes;
     (g) Indebtedness in respect of bid, performance, surety, reclamation or
other similar bonds or guaranties in the ordinary course of business, or any
similar financial assurance obligations under Environmental Laws or worker’s
compensation Laws or with respect to self-insurance obligations, including
guarantees or obligations with respect to letters of credit supporting such
obligations (in each case other than for an obligation for money borrowed);
     (h) Contingent Obligations in respect of Indebtedness otherwise permitted
under this Section 6.12;
     (i) Indebtedness incurred in connection with any sale/leaseback transaction
permitted pursuant to Section 6.14(e) hereof;
     (j) Indebtedness of Non-Guarantor Subsidiaries not otherwise permitted by
this Section; provided that the aggregate amount at any time outstanding of all
such Indebtedness plus Indebtedness of the Borrower and all Restricted
Subsidiaries secured by Liens shall not exceed 20% of Net Worth as measured as
of the end of the most recently completed fiscal quarter prior to the incurrence
of such Indebtedness;
     (k) unsecured Indebtedness of Non-Guarantor Subsidiaries, not otherwise
permitted under clause (j); provided that the ratio of Total Funded Debt to
EBITDA of the Borrower and all Restricted Subsidiaries, after giving pro forma
effect to the incurrence of such Indebtedness is less than 2.50 to 1.00, as
measured as of the end of the most recently completed fiscal quarter prior to
the incurrence of such Indebtedness;
     (l) Indebtedness pursuant to the senior secured bonds issued by the Target
pursuant to that Trust Indenture, dated as of January 29, 2010, between the
Target and Computershare Trust Company of Canada;
     (m) Indebtedness (i) pursuant to the convertible debentures issued by the
Target pursuant to that Trust Indenture, dated as of November 29, 2010, between
the Target and Equity Financial Trust Company and (ii) under the SK Credit
Agreement, dated as of December 24, 2009, between the Target and SK Networks Co.
Ltd.; and
     (n) unsecured Indebtedness of the Borrower and the Guarantors not otherwise
permitted by this Section.
     Section 6.13. Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):

52



--------------------------------------------------------------------------------



 



     (a) Standard Permitted Liens;
     (b) Liens on Property of the Borrower or any Restricted Subsidiary created
solely for the purpose of securing Indebtedness permitted by Section 6.12(c)
hereof, representing or incurred to finance such Property, provided that, with
respect to Indebtedness described in clauses (i) and (ii) of such Section, no
such Lien shall extend to or cover other Property of the Borrower or such
Restricted Subsidiary other than the respective Property so acquired, and the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;
     (c) any Lien in existence on the date hereof and set forth on
Schedule 6.13, any continuation or extension thereof or any Lien granted as a
replacement or substitute therefor; provided that any such continued, extended,
replacement or substitute Lien (i) except as permitted by Section 6.12, does not
secure an aggregate amount of Indebtedness, if any, greater than that secured on
the date hereof, and (ii) does not encumber any Property other than the Property
subject thereto on the date hereof and any products or proceeds thereof to the
extent covered by such Lien;
     (d) Liens on Property of the Borrower or any Restricted Subsidiary created
solely for the purpose of securing Indebtedness permitted by Section 6.12(i);
provided that any such Liens attach only to the Property being leased or
acquired pursuant to such Indebtedness and do not encumber any other Property
(other than any products or proceeds thereof to the extent covered by such
Liens);
     (e) Liens solely on any cash earnest money deposits in connection with any
letter of intent or purchase agreement entered into in connection with a
Permitted Acquisition;
     (f) Liens on cash or Cash Equivalents securing reimbursement obligations
with respect to any standby letter of credit entered into in the ordinary course
of business; provided that the aggregate stated amount of such letters of credit
at any time outstanding shall not exceed the lesser of (i) $50,000,000 and
(ii) the aggregate stated amount of such letters of credit permitted to be
outstanding at any time under the Revolver;
     (g) Liens solely on the assets of the Cliffs Sonoma Entities in favor of
the Cliffs Sonoma Entities’ joint venture partners in Sonoma; provided, that
such Liens shall secure only amounts owed by Sonoma and the Cliffs Sonoma
Entities to such joint venture partners;
     (h) Liens on Property of the Target or its Subsidiaries existing on the
Effective Date and securing Indebtedness permitted by Section 6.12(l) and Liens
on cash and Cash Equivalents as required to give effect to a Thompson Bond
Defeasance;

53



--------------------------------------------------------------------------------



 



     (i) other Liens with respect to obligations that do not in the aggregate
exceed $10,000,000 at any time outstanding; and
     (j) Liens securing Indebtedness; provided that the aggregate amount of such
secured Indebtedness at any time outstanding plus the Indebtedness of
Non-Guarantor Subsidiaries under Section 6.12(j), without duplication, shall not
exceed 20% of Net Worth as measured as of the end of the most recently completed
fiscal quarter prior to the incurrence of such Indebtedness.
     Section 6.14. Consolidation, Merger, Sale of Assets, etc. The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or agree to any merger, amalgamation or
consolidation, or convey, sell, lease or otherwise dispose of all or any part of
its operating properties, including any disposition as part of any
sale-leaseback transactions except that this Section shall not prevent:
     (a) the sale and lease of inventory in the ordinary course of business;
     (b) the sale, transfer or other disposition of any tangible personal
property that, in the reasonable judgment of the Borrower or its Restricted
Subsidiaries, has become uneconomic, obsolete or worn out;
     (c) the sale, transfer, lease, or other disposition of Property of the
Borrower and its Wholly-Owned Subsidiaries which are Restricted Subsidiaries to
one another;
     (d) the merger of any Wholly-Owned Subsidiary with and into the Borrower or
any other Wholly-Owned Subsidiary, provided that, (i) in the case of any merger
involving the Borrower, the Borrower is the legal entity surviving the merger
and (ii) in the case of any merger involving a Domestic Subsidiary which is a
Restricted Subsidiary and a Foreign Subsidiary which is a Restricted Subsidiary,
such Domestic Subsidiary is the legal entity surviving the merger (provided,
that in the case of a merger, amalgamation or consolidation between 7261489
Canada Inc. or Wabush Resources Inc. and Wabush Iron Co. Limited, either 7261489
Canada Inc. or Wabush Resources Inc. may be the surviving entity);
     (e) the sale, transfer, lease, or other disposition of Property of the
Borrower or any Restricted Subsidiary (including any disposition of Property as
part of a sale and leaseback transaction) aggregating for the Borrower and its
Restricted Subsidiaries not more than $10,000,000 during any fiscal year of the
Borrower;
     (f) the sale of the common stock of Polymet Mining Corp. by the Borrower or
the sale of the assets or the common stock of either Cliffs Erie or Golden West
Resources Ltd.;

54



--------------------------------------------------------------------------------



 



     (g) the sale of all of the stock of or all or substantially all of the
assets of Cliffs Synfuel Corp.;
     (h) any Restricted Subsidiary may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, would not reasonably be expected to result in a Material Adverse
Effect;
     (i) licenses or leases of real or personal property in the ordinary course
of business so long as such licenses or leases do not individually or in the
aggregate interfere in any material respect with the ordinary conduct of the
business of the Borrower and its Restricted Subsidiaries;
     (j) licenses, sublicenses or similar transactions of intellectual property
in the ordinary course of business so long as such licenses or sublicenses or
similar transactions do not individually or in the aggregate interfere in any
material respect with the ordinary conduct of the business of the Borrower and
its Restricted Subsidiaries;
     (k) the sale or other disposition of those Investments permitted by clauses
(f), (l) and (p) of the definition of Restricted Investments;
     (l) any merger or consolidation of the Borrower or any Restricted
Subsidiary in connection with a Permitted Acquisition, provided that (i) subject
to the following clause (ii), in the case of any merger involving any
Wholly-Owned Subsidiary which is a Restricted Subsidiary, such Wholly-Owned
Subsidiary is the legal entity surviving the merger, (ii) in the case of any
merger involving the Borrower, the Borrower is the legal entity surviving the
merger, and (iii) in the case of any merger involving a Foreign Subsidiary which
is a Restricted Subsidiary and a Domestic Subsidiary which is a Restricted
Subsidiary, such Domestic Subsidiary is the legal entity surviving the merger;
     (m) the sale, transfer, lease, or other disposition of Property of the
Borrower or any Restricted Subsidiary, in any single transaction or series of
related transactions, which are not sales, transfers, leases, or disposition of
all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole; provided that the Borrower shall be in pro forma
compliance with Section 6.18 hereof and in the case of any sale, lease, transfer
or other disposition in excess of $100,000,000 shall deliver to the
Administrative Agent at least 5 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior to any such transaction a certificate
confirming such pro forma compliance with Section 6.18; and
     (n) the plan of arrangement pursuant to the Arrangement Agreement.
     Section 6.15. Restricted Investments Prohibited. The Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, have, make or authorize
any Restricted Investments.

55



--------------------------------------------------------------------------------



 



     Section 6.16. Dividends and Certain Other Restricted Payments. After the
occurrence and during the continuation of a Default or an Event of Default, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than a dividend payable solely in stock or other equity interests) or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same; provided, however, that the foregoing
shall not operate to prevent the making of dividends or distributions by any
Restricted Subsidiary of the Borrower to its parent corporation.
     Section 6.17. OFAC. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, (a) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (b) engage in any dealings or transactions prohibited by Section 2
of such executive order, or be otherwise associated with any such person in any
manner violative of Section 2, or (c) otherwise become a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
     Section 6.18. Financial Covenants. (a) Maximum Ratio of Total Funded Debt
to EBITDA. The Borrower shall not, as of the last day of each fiscal quarter of
the Borrower, permit the Leverage Ratio to be more than 3.25 to 1.00.
     (b) Minimum Interest Coverage Ratio. The Borrower shall not, as of the last
day of each fiscal quarter of the Borrower, permit the Interest Coverage Ratio
at such time to be less than 2.50 to 1.00.
     Section 6.19. Limitation on Non-Material Subsidiaries. The Borrower shall
not permit (a), at any time, the aggregate book value of the assets of all
Domestic Subsidiaries that are not Material Subsidiaries to exceed 30% of the
value of the consolidated assets of the Borrower and its Restricted Subsidiaries
or (b), as of the last day of each fiscal quarter of the Borrower, the aggregate
revenues of all Domestic Subsidiaries that are not Material Subsidiaries for the
four fiscal quarters of the Borrower then ended to exceed 30% of the
consolidated revenues of the Borrower and its Restricted Subsidiaries for such
four fiscal quarters.
     Section 6.20. Limitation on Assets and Operations of Cliffs Sonoma
Entities. The Borrower shall not permit the Cliffs Sonoma Entities to own any
assets other than in connection with Sonoma and any other assets necessary or
incidental thereto, and the Borrower shall not permit the Cliffs Sonoma Entities
to

56



--------------------------------------------------------------------------------



 



engage in any business or activity other than in connection with Sonoma and any
other activities necessary or incidental thereto.
     Section 6.21. Repayment of Target Indebtedness. Concurrently with the
Arrangement Effective Date, substantially all of the existing Indebtedness of
the Target and its subsidiaries (other than (i) the convertible debentures
issued by the Target pursuant to that Trust Indenture, dated as of November 29,
2010, between the Target and Equity Financial Trust Company, (ii) indebtedness
under the SK Credit Agreement, dated as of December 24, 2009, between the Target
and SK Networks Co. Ltd. and (iii) other Indebtedness not to exceed $400,000,000
in the aggregate) shall be repaid, addressed by a Thompson Bond Reorganization
or defeased pursuant to a Thompson Bond Defeasance.
ARTICLE 7
Events of Default and Remedies
     Section 7.01. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
     (a) default in the payment when due (whether at the stated maturity thereof
or at any other time provided for in this Agreement) of (i) all or any part of
the principal of or (ii) interest on any Loan or any other Obligation payable
hereunder or under any other Loan Document which in the case of this clause
(ii) is not paid within 5 Business Days;
     (b) default in the observance or performance of any covenant set forth in
Sections 6.04, 6.12, 6.13, 6.14, 6.15, 6.17, 6.18 or 6.21 hereof;
     (c) default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer or (ii) written notice thereof is given to the Borrower by
the Administrative Agent;
     (d) any representation or warranty made by the Borrower or any of its
Restricted Subsidiaries herein or in any other Loan Document, or in any
statement or certificate furnished by it pursuant hereto or thereto, or in
connection with the Loans, proves untrue in any material respect as of the date
of the issuance or making thereof;
     (e) any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void, or the Borrower
or any of its Restricted Subsidiaries takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder that is not permitted hereunder;

57



--------------------------------------------------------------------------------



 



     (f) default shall occur under (i) any Indebtedness of the Borrower or any
of its Restricted Subsidiaries aggregating in excess of $50,000,000 (or such
greater amount not to exceed $75,000,000 as may provide a threshold for the
corresponding event of default under the Revolver), or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated), or any such Indebtedness shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise) or
(ii) any Hedge Agreement of the Borrower or any Restricted Subsidiary with any
Lender or any Affiliate of a Lender;
     (g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any of its Restricted Subsidiaries, or against any of
its Property, in an aggregate amount in excess of $50,000,000 (or such greater
amount not to exceed $75,000,000 as may provide a threshold for the
corresponding event of default under the Revolver) (except to the extent fully
(excluding any deductibles or self-insured retention) covered by insurance
pursuant to which the insurer has accepted liability therefor in writing), and
which remains undischarged, unvacated, unbonded or unstayed for a period of
30 days;
     (h) the Borrower or any of its Restricted Subsidiaries, or any member of
its Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of $25,000,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$25,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by the Borrower or any of its Restricted Subsidiaries, or any other member
of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Borrower or any of its Restricted Subsidiaries, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;
     (i) any Change of Control shall occur;
     (j) the Borrower or any of its Restricted Subsidiaries shall (i) have
entered involuntarily against it an order (or the filing of a notice of
intention in respect of a case or proceeding in respect thereof) for relief
under any Debtor Relief Law, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver,

58



--------------------------------------------------------------------------------



 



interim receiver, receiver and manager, custodian, trustee, examiner, liquidator
or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under any Debtor Relief Law, to adjudicate it insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any Debtor Relief Law or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
any appointment or proceeding described in Section 7.01(k) hereof; or
     (k) a custodian, receiver, interim receiver, receiver and manager, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any of its Restricted Subsidiaries, or any substantial part of any of its
Property, or a proceeding described in Section 7.01(j)(v) shall be instituted
against the Borrower or any of its Restricted Subsidiaries, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days.
     Section 7.02. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 7.01 hereof has occurred and
is continuing at any time after the Closing Date, the Administrative Agent
shall, by written notice to the Borrower, if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Loan Documents
without further demand, presentment, protest or notice of any kind. The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 7.01(c) or this Section 7.02, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.
     Section 7.03. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.01 hereof (i) has occurred and is continuing
at any time on or prior to the Closing Date, then the Commitment of each Lender
shall immediately and automatically terminate and (ii) has occurred and is
continuing at any time after the Closing Date, all outstanding Loans shall
immediately and automatically become due and payable together with all other
amounts payable under the Loan Documents without presentment, demand, protest or
notice of any kind which are hereby waived by the Borrower.
     Section 7.04. Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 7.01(c) hereof promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.

59



--------------------------------------------------------------------------------



 



     Section 7.05. Expenses. The Borrower agrees to pay to the Administrative
Agent and each Lender, and any other holder of any Loans outstanding hereunder,
all costs and expenses reasonably incurred or paid by the Administrative Agent
and such Lender or any such holder, including reasonable attorneys’ fees and
court costs, in connection with any Default or Event of Default by the Borrower
hereunder or in connection with the enforcement of any of the Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under any Debtor Relief Law involving the Borrower or any of its
Restricted Subsidiaries as a debtor thereunder).
ARTICLE 8
Change in Circumstances and Contingencies
     Section 8.01. Funding Indemnity. If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss of profit, and any loss,
cost or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or the relending or reinvesting of such deposits or amounts paid
or prepaid to such Lender or by reason of breakage of interest rate swap
agreements or the liquidation of other hedging contracts or agreements) as a
result of:
     (a) any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,
     (b) any failure (because of a failure to meet the conditions of Article 3
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 2.03(a) hereof,
     (c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or
     (d) any acceleration of the maturity of a Eurodollar Loan as a result of
the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. If any Lender makes such a claim for
compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate setting forth the amount of such loss, cost
or expense in reasonable detail (including an explanation of the basis for and
the computation of such loss, cost or expense) and the amounts shown on such
certificate shall be conclusive absent manifest error.
     Unless otherwise agreed to by any Lender, for purposes of calculating
amounts payable by the Borrower to such Lender under this Section 8.01, such

60



--------------------------------------------------------------------------------



 



Lender shall be deemed to have funded each Eurodollar Loan made by it at rate
equal to LIBOR for such Loan by a matching deposit or other borrowing in the
offshore interbank market for U.S. Dollars for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.
     Section 8.02. Illegality. If any Lender determines that any Law has made it
unlawful for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Loans, or to determine or charge interest rates based upon
LIBOR, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, U.S.
Dollars in the applicable interbank market, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Loans, to convert Base Rate Loans to
Eurodollar Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all such Eurodollar Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
     Section 8.03. Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (a) deposits are not being
offered to banks in the applicable offshore interbank market for U.S. Dollars
for the applicable amount and Interest Period of such Eurodollar Loan, (b)
adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed Eurodollar Loan, or
(c) LIBOR for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Eurodollar Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     Section 8.04. Increased Costs; Reserves on Eurodollar Loans.
     (a) Increased Costs Generally. If any Change in Law shall:

61



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 8.04(e),
other than as set forth below);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); provided that this Section shall not apply to any
Indemnified Taxes or Other Taxes covered by the provisions of Section 10.01(a);
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), in each case by an amount deemed by such Lender to be material,
then, upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt thereof.

62



--------------------------------------------------------------------------------



 



     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     (e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or
deposits, additional interest on the unpaid principal amount of each Eurodollar
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 15 days prior to the relevant interest payment
date, such additional interest or costs shall be due and payable 15 days from
receipt of such notice.
     Section 8.05. Substitution of Lenders. Upon the receipt by the Borrower of
(a) a claim from any Lender for compensation under Section 8.04 or 10.01 hereof,
(b) notice by any Lender to the Borrower of any illegality pursuant to
Section 8.02 hereof or (c) in the event any Lender is a Defaulting Lender (any
such Lender referred to in clause (a), (b) or (c) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable Law, require, at its
expense, any such Affected Lender to assign, at par plus accrued interest and
fees, without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and other amounts at any time
owing to it hereunder and the other Loan Documents) to a bank or other
institutional lender specified by the Borrower, provided that (i) such
assignment shall not conflict with or violate any Law, (ii) if the assignment is
to a Person other than a Lender, the Borrower shall have received the written
consent of the Administrative Agent, which

63



--------------------------------------------------------------------------------



 



consents shall not be unreasonably withheld or delayed, to such assignment,
(iii) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 8.01 hereof as if the Loans
owing to it were prepaid rather than assigned) other than principal owing to it
hereunder, and (iv) the assignment is entered into in accordance with the other
requirements of Section 10.10 hereof.
     Section 8.06. Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurocurrency market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
ARTICLE 9
The Administrative Agent
     Section 9.01. Appointment and Authority. Each of the Lenders hereby
irrevocably appoints JPMCB to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and neither the Borrower nor any Guarantor shall have any
rights as a third party beneficiary of any of such provisions.
     Section 9.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Restricted Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
     Section 9.03. Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

64



--------------------------------------------------------------------------------



 



     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.11 and 7.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (1) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (2) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (3) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (5) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 9.04. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed

65



--------------------------------------------------------------------------------



 



by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Section 9.05. Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 9.06. Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower (provided that during the existence
of a Default or Event of Default, such consent shall not be required), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged

66



--------------------------------------------------------------------------------



 



therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article 9 and Section 10.13 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 9.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Syndication Agents or Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
     Section 9.09. Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Material Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.09.
ARTICLE 10
Miscellaneous
     Section 10.01. Taxes. (a) Payments Free of Taxes. Any and all payments by
or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or the Administrative Agent (the “Withholding Agent”) shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable by the Borrower shall be

67



--------------------------------------------------------------------------------



 



increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Withholding Agent shall make such deductions and (iii) such Withholding Agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid or payable by the Administrative Agent or such Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
     (d) Indemnification of the Administrative Agent. Each Lender shall
indemnify the Administrative Agent within 10 days after demand therefor, for the
full amount of any Excluded Taxes attributable to such Lender that are payable
or paid by the Administrative Agent, and reasonable expenses arising therefrom
or with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document against
any amount due to the Administrative Agent under this paragraph (d). The
agreements in paragraph (d) shall survive the resignation and/or replacement of
the Administrative Agent.
     (e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

68



--------------------------------------------------------------------------------



 



     (f) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     (g) Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States:
     (i) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. Federal backup
withholding tax;
     (ii) any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (B) duly completed copies of Internal Revenue Service Form W-8ECI;
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the

69



--------------------------------------------------------------------------------



 



Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN;
     (D) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance
Certificate, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; or
     (E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;
     (iii) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 10.01(g)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Effective Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable

70



--------------------------------------------------------------------------------



 



withholding taxes in respect of all payments to be made to such Lender outside
of the U.S. by the Borrower pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in such other jurisdiction.
Each Lender shall promptly (i) notify the Administrative Agent of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction, and (ii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any such jurisdiction that the Borrower make
any deduction or withholding for taxes from amounts payable to such Lender.
Additionally, the Borrower shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
     (h) Survival. Each party’s obligations under this Section 10.01 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
     Section 10.02. No Waiver, Cumulative Remedies. No delay or failure on the
part of the Administrative Agent or any Lender or on the part of the holder or
holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.
     Section 10.03. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

71



--------------------------------------------------------------------------------



 



     Section 10.04. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes and levies that arise from any payment made
under or from the execution, delivery or registration of, performing under or
otherwise with respect to this Agreement or any other Loan Document, including
interest and penalties, in the event any such taxes are assessed, irrespective
of when such assessment is made and whether or not any credit is then in use or
available hereunder.
     Section 10.05. Survival of Representations. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default on the Effective Date or the Closing Date, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.
     Section 10.06. Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans, including, but not
limited to, Sections 8.01, 8.04, 10.04 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.
     Section 10.07. Sharing of Set-Off. Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans in excess of its ratable share of payments on all such Obligations
then outstanding to the Lenders, then such Lender shall purchase for cash at
face value, but without recourse, ratably from each of the other Lenders such
amount of the Loans therein, held by each such other Lenders (or interest
therein) as shall be necessary to cause such Lender to share such excess payment
ratably with all the other Lenders; provided, however, that if any such purchase
is made by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.
     Section 10.08. Notices; Effectiveness; Electronic Communication. (a)
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all

72



--------------------------------------------------------------------------------



 



notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.8; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (6) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (7) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE

73



--------------------------------------------------------------------------------



 



BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii)

74



--------------------------------------------------------------------------------



 



the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     Section 10.09. Counterparts. This Agreement may be executed in any number
of counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
     Section 10.10. Successors and Assigns. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
the Administrative Agent and each of the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment (1) of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or (2) to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

75



--------------------------------------------------------------------------------



 



     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless the Administrative Agent
consents (such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for the assignment of Commitments (prior
to the Closing Date) or Loans (from the Closing Date); provided that (1) if (x)
an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund, then no such consent of the Borrower shall be required and (2)
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of Loans or Commitments to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an

76



--------------------------------------------------------------------------------



 



Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) No Assignment to Defaulting Lender. No such assignment shall be made
to a Defaulting Lender.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.04 and 10.13 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

77



--------------------------------------------------------------------------------



 



     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries ) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in Sections 10.11(i) and (ii) that affects
such Participant. Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 8.01 and
8.04 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 10.14
as though it were a Lender, provided such Participant agrees to be subject to
Section 10.07 as though it were a Lender.
     Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 8.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is a Foreign Lender

78



--------------------------------------------------------------------------------



 



shall not be entitled to the benefits of Section 10.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.01(g) as
though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
     Section 10.11. Amendments. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent are
affected thereby, the Administrative Agent; provided that:
     (i) no amendment or waiver pursuant to this Section 10.11 shall
(A) increase or extend any Commitment of any Lender without the consent of such
Lender, (B) reduce the amount of, or postpone the date for any scheduled payment
of any principal of or interest on, any Loan or of any fee payable hereunder
without the consent of each Lender directly affected thereby, provided that each
of the Fee Letters may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto or (C) change the application of
payments set forth in Section 2.07 hereof without the consent of each Lender
adversely affected thereby; and
     (ii) no amendment or waiver pursuant to this Section 10.11 shall, unless
signed by each Lender, change the definitions of Maturity Date or Required
Lenders, change the provisions of this Section 10.11, release any Guarantor
(except as otherwise provided for herein or in the other Loan Documents), affect
the number of Lenders required to take any action hereunder or under any other
Loan Document, or change or waive

79



--------------------------------------------------------------------------------



 



any provision of any Loan Document that provides for the pro rata nature of
disbursements by or payments to Lenders.
     If any Lender (i) does not consent to a proposed amendment, waiver, consent
or release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders or (ii) is a
Defaulting Lender, the Borrower may replace such non-consenting Lender or
Defaulting Lender in accordance with Section 8.05; provided that, with respect
to a replacement pursuant to clause (i) above, such amendment, waiver, consent
or release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).
     Section 10.12. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
     Section 10.13. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and properly documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (other than a Defaulting
Lender) (including the reasonable and properly documented fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender (other
than a Defaulting Lender)), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender (other
than a Defaulting Lender) in connection with the enforcement or protection of
its rights (1) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (2) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including reasonable
and properly documented fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by

80



--------------------------------------------------------------------------------



 



any third party or by the Borrower or any Guarantor arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property, including leaseholds, owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental Claim,
or liability under any Environmental Law, related in any way to the Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Affiliates, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any of its Affiliates against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Affiliate has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of the Administrative Agent, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s ratable share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.03(f).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the

81



--------------------------------------------------------------------------------



 



transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     Section 10.14. Set-off. In addition to any rights now or hereafter granted
under applicable Law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower at any time or from time to
time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender or that subsequent
holder to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the Obligations of the Borrower to that
Lender or that subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans and other amounts due hereunder shall have become
due and payable pursuant to Article 7 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.
     Section 10.15. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise,

82



--------------------------------------------------------------------------------



 



then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
     Section 10.16. Treatment of Certain Information; Confidentiality. The
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) in connection with this Agreement, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, provided that the
Borrower is given written notice prior to any such disclosure to the extent not
legally prohibited so that the Borrower may seek a protective order or other
appropriate remedy, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Restricted Subsidiary relating to the Borrower or any
Restricted Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Restricted
Subsidiary, provided that, in the case of information received from the Borrower
or any Restricted Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered

83



--------------------------------------------------------------------------------



 



to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     The Administrative Agent and each Lender acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Restricted Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
     Section 10.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
     Section 10.18. Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of Law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of Law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
     Section 10.19. Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable Law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable Law), (ii)
refunded to the Borrower, or (iii) any combination of the foregoing, (d) the
interest rate payable hereunder or under any other Loan Document shall be
automatically subject to reduction to the maximum lawful contract rate allowed
under applicable usury Laws (the “Maximum

84



--------------------------------------------------------------------------------



 



Rate”), and this Agreement and the other Loan Documents shall be deemed to have
been, and shall be, reformed and modified to reflect such reduction in the
relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any Damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of the Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.
     Section 10.20. Construction. The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.
     Section 10.21. USA Patriot Act. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.
     Section 10.22. Governing Law; Jurisdiction; etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH

85



--------------------------------------------------------------------------------



 



FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.08(A). NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     Section 10.23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

86



--------------------------------------------------------------------------------



 



     Section 10.24. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent
and, the Lead Arrangers are arm’s-length commercial transactions between the
Borrower and its Subsidiaries, on the one hand, and the Administrative Agent and
the Lead Arrangers on the other hand, (ii) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) each of the Administrative Agent
and the Lead Arrangers has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Subsidiaries, or any other Person and (ii) neither the Administrative Agent
nor any of the Lead Arrangers has any obligation to the Borrower or any of its
Subsidiaries with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent and the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Subsidiaries, and
neither the Administrative Agent nor the Lead Arrangers has any obligation to
disclose any of such interests to the Borrower or its Subsidiaries. To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     Section 10.25. Binding Effect. This Agreement shall be deemed to have
become effective when (i) it shall have been executed by the Borrower and the
Administrative Agent, (ii) the Administrative Agent shall have been notified by
each Lender that such Lender has executed it and (iii) the conditions precedent
to the Effective Date described in Section 3.01 shall have been satisfied.
Thereafter this Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of each Lender.
[Signature Pages To Follow]

87



--------------------------------------------------------------------------------



 



     This Agreement is entered into among us for the uses and purposes
hereinabove set forth as of the date first above written.

            CLIFFS NATURAL RESOURCES INC.,
as Borrower
      By:   /s/ Laurie Brlas       Name:   Laurie Brlas        Title:  
Executive Vice President,
Finance and Administration
and Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
     as a Lender and as Administrative
     Agent
      By:   /s/ Peter Predun       Name:   Peter Predun       Title:   Executive
Director  

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A.
      By:   /s/ Andrew Richards       Name:   Andrew Richards       Title:   SVP
 

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Susan M. Olsen       Name:   Susan M. Olsen       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



            Fifth Third Bank
      By:   /s/ Roy C. Lanctot       Name:   Roy C. Lanctot       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



            PNC Bank, National Association
      By:   /s/ Joseph G. Moran       Name:   Joseph G. Moran       Title:  
Senior Vice President  

 



--------------------------------------------------------------------------------



 



            Bank of Montreal, Chicago Branch
      By:   /s/ Joseph W. Linder       Name:   Joseph W. Linder       Title:  
Vice President  

 



--------------------------------------------------------------------------------



 



            The Bank of Nova Scotia
      By:   /s/ Paul Czach       Name:   Paul Czach       Title:   Managing
Director  

 



--------------------------------------------------------------------------------



 



            COMMONWEALTH BANK OF AUSTRALIA
as Document Agent and Lender
      By:   /s/ Nicholas Peter Rees       Name:   Nicholas Peter Rees      
Title:   Vice President  

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Suzannah Harris       Name:   Suzannah Harris       Title:  
Vice President  

 



--------------------------------------------------------------------------------



 



            RBS Citizens Bank, N.A.
as Document Agent and Lender
      By:   /s/ Curtis C. Hunter III       Name:   Curtis C. Hunter III      
Title:   Senior Vice President  

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ John Eyerman       Name:   John Eyerman       Title:   Assistant
Vice President  

 



--------------------------------------------------------------------------------



 



            CIBC INC.
      By:   /s/ Eoin Roche       Name:   Eoin Roche       Title:   Executive
Director  

            By:   /s/ Dominic J. Sorresso       Name:   Dominic J. Sorresso    
  Title:   Executive Director  

            CIBC World Markets Corp.
Authorized Signatory

 



--------------------------------------------------------------------------------



 



            Mizuho Corporate Bank (USA)
      By:   /s/ Leon Mo       Name:   Leon Mo       Title:   Senior Vice
President  

 



--------------------------------------------------------------------------------



 



            Toronto Dominion (New York) LLC
      By:   /s/ Jackie Barrett       Name:   Jackie Barrett       Title:  
Authorized Signatory  

 



--------------------------------------------------------------------------------



 



            The Bank of Tokyo-Mitsubishi UFJ, LTD.
      By:   /s/ Christine Howatt       Name:   Christine Howatt       Title:  
Authorized Signatory  

 



--------------------------------------------------------------------------------



 



            Sumitomo Mitsui Banking Corp.
      By:   /s/ Masakazu Hasegawa       Name:   Masakazu Hasegawa       Title:  
General Manager  

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.
      By:   /s/ Richard G. Reeves       Name:   Richard G. Reeves       Title:  
Vice President — Mining  

 



--------------------------------------------------------------------------------



 



            Credit Agricole Corporate and Investment Bank
      By:   /s/ Joseph Philbin       Name:   Joseph Philbin       Title:  
Director       By:   /s/ Matthias Guillet       Name:   Matthias Guillet      
Title:   Director  

 



--------------------------------------------------------------------------------



 



            Deutsche Bank AG New York Branch
      By:   /s/ Philippe Sandmeier       Name:   Philippe Sandmeier      
Title:   Managing Director       By:   /s/ Oliver Schwarz       Name:   Oliver
Schwarz       Title:   Director  

 



--------------------------------------------------------------------------------



 



            National Australia Bank Limited
ABN 12 004 044 934
      By:   /s/ Paul A. Scott       Name:   Paul A. Scott       Title:  
Associate Director  

 



--------------------------------------------------------------------------------



 



            WESTPAC BANKING CORPORATION
      By:   /s/ Henrik Jensen       Name:   Henrik Jensen       Title:  
Director   

 



--------------------------------------------------------------------------------



 



            Wells Fargo Bank, N.A.
      By:   /s/ Tim Green       Name:   Tim Green        Title:   Director  

 



--------------------------------------------------------------------------------



 



            Australia and New Zealand Banking
Group Limited
      By:   /s/ John W. Wade       Name:   John W. Wade        Title:   Head of
Operations and
Infrastructure  

 



--------------------------------------------------------------------------------



 



            Comerica Bank
      By:   /s/ Mark J. Leveille       Name:   Mark J. Leveille        Title:  
Vice President  

 



--------------------------------------------------------------------------------



 



            FIRST MERIT BANK, N.A., as a lender
      By:   /s/ Robert G. Morlan       Name:   Robert G. Morlan        Title:  
Senior Vice President  

 



--------------------------------------------------------------------------------



 



         

Exhibit A
NOTICE OF BORROWING
Date: __________, ____
     To: JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
parties to the Term Loan Agreement, dated as of [ ], 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Cliffs Natural Resources Inc., certain Lenders that are
signatories thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
     Ladies and Gentlemen:
     The undersigned, Cliffs Natural Resources Inc. (the “Borrower”), refers to
the Term Loan Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you irrevocable notice, pursuant to Section 2.03 of
the Term Loan Agreement, of the Borrowing specified below:
     1. The Business Day of the proposed Borrowing is ________________,
_____________.
     2. The aggregate amount of the proposed Borrowing is
_________________________.
     3. The Borrowing is to be comprised of [Base Rate] [Eurodollar] Loans.
     4. If applicable: The duration of the Interest Period for the Eurodollar
Loans included in the Borrowing shall be ________ [month(s)][days].
     The undersigned hereby certifies that the Effective Date has occurred and
that the conditions precedent to the Closing Date set forth in Section 3.02 of
the Term Loan Agreement have been satisfied or waived as of the date of the
proposed Borrowing.

A-1



--------------------------------------------------------------------------------



 



            CLIFFS NATURAL RESOURCES INC.
      By:           Name:           Title:        

A-2



--------------------------------------------------------------------------------



 



Exhibit B
NOTICE OF CONTINUATION/CONVERSION
Date: ____________, ____
     To: JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
parties to the Term Loan Agreement, dated as of [ ], 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Cliffs Natural Resources Inc., certain Lenders that are
signatories thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
     Ladies and Gentlemen:
     The undersigned, Cliffs Natural Resources Inc. (the “Borrower”), refers to
the Term Loan Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you irrevocable notice, pursuant to Section 2.03 of
the Term Loan Agreement, of the conversion/continuation of the Loans specified
herein, that:
     1. The Business Day of the proposed [conversion] [continuation] is
_________________, __________.
     2. The aggregate amount of the Loans to be converted/continued is
_________________________.
     3. The Loans are to be converted into/continued as [Eurodollar] [Base Rate]
Loans.
     4. If applicable: The duration of the Interest Period for the Eurodollar
Loans included in the Borrowing shall be __________ [month(s)][days].
     [The undersigned hereby certifies that on the date hereof, and on the date
of the proposed conversion into a Eurodollar Loan or continuation of a
Eurodollar Loan, before and after giving effect thereto and to the application
of the proceeds therefrom, no Event of Default has occurred and is continuing or
would result from such proposed conversion/continuation.]1
 

1   To be included in the case of a continuation of, or a conversion into, a
Eurodollar Loan.

B- 1



--------------------------------------------------------------------------------



 



            CLIFFS NATURAL RESOURCES INC.
      By:           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



Exhibit C
NOTE
Date:_________, ____
     For Value Received, the undersigned, Cliffs Natural Resources Inc., an Ohio
corporation (the “Borrower”), hereby promises to pay to the order of
____________________________ (the “Lender”) on the Maturity Date of the
hereinafter defined Term Loan Agreement, at the Administrative Agent’s Office in
U.S. Dollars in immediately available funds in accordance with Section 2.07 of
the Term Loan Agreement, the aggregate principal amount of the Loan made by the
Lender to the Borrower pursuant to the Term Loan Agreement, together with unpaid
interest on the principal amount of the Loan outstanding hereunder at the rates,
and payable in the manner and on the dates, specified in the Term Loan
Agreement, the provisions of which are incorporated by reference in this Note.
     This Note is one of the Notes referred to in the Term Loan Agreement, dated
as of [ ], 2011, among Cliffs Natural Resources Inc., the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent (as amended, modified,
supplemented or restated from time to time, the “Term Loan Agreement”), and this
Note and the holder hereof are entitled to all the benefits referred to therein,
to which Term Loan Agreement reference is hereby made for a statement thereof.
All defined terms used in this Note, except terms otherwise defined herein,
shall have the same meaning as in the Term Loan Agreement. This Note shall be
governed by and construed in accordance with the internal laws of the State of
New York.
     Voluntary prepayments may be made hereon, certain prepayments are required
to be made hereon, and this Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Term Loan Agreement.

C- 1



--------------------------------------------------------------------------------



 



     The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

            CLIFFS NATURAL RESOURCES INC.
      By:           Name:           Title:      

C-2



--------------------------------------------------------------------------------



 



Exhibit D
Cliffs Natural Resources Inc.

Compliance Certificate

    To: JPMorgan Chase Bank, N.A., as Administrative Agent under, and the
Lenders party to, the Term Loan Agreement described below

     This Compliance Certificate is furnished to the Administrative Agent and
the Lenders pursuant to that certain Term Loan Agreement, dated as of [    ],
2011 (as extended, renewed, amended or restated from time to time, the “Term
Loan Agreement”), among Cliffs Natural Resources Inc. (the “Borrower”), certain
Lenders that are signatories thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Term Loan
Agreement.
     The Undersigned hereby certifies that:
     1. I am the duly elected ___of Cliffs Natural Resources Inc.;
     2. I have reviewed the terms of the Term Loan Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements, except as set
forth below;
     4. The financial statements required by Section 6.01 of the Term Loan
Agreement and being furnished to you concurrently with this Compliance
Certificate have been prepared in accordance with GAAP and fairly present in all
material respects in accordance with GAAP the consolidated financial condition
of the Borrower and its Restricted Subsidiaries as of the dates indicated and
the results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes;
     5. The representations and warranties of the Borrower contained in
Article 5 of the Term Loan Agreement are true and correct in all material
respects as though made on and as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they
were true and correct in all material respects as of such date);

D-1



--------------------------------------------------------------------------------



 



     6. The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the covenants set forth in
Section 6.18 of the Term Loan Agreement, all of which data and computations are,
to the best of my knowledge, true, complete and correct and have been made in
accordance with the relevant Sections of the Term Loan Agreement; and
     7. Schedule II hereto sets forth a reconciliation of the financial
statements delivered pursuant to Section 6.01 of the Term Loan Agreement with
the calculation of financial covenants set forth in Schedule I.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of _______ 201.

            Cliffs Natural Resources Inc.
      By:           Name:           Title:      

D-2



--------------------------------------------------------------------------------



 



Exhibit E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Term Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any
 

3   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   4   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   5   Select as appropriate.  
6   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

E-1



--------------------------------------------------------------------------------



 



other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

         
1.
  Assignor[s]:    
 
       
 
       
 
       
2.
  Assignee[s]:    
 
       
 
       
 
       
 
            [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]
 
        3.   Borrower: Cliffs Natural Resources Inc.
 
        4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Term Loan Agreement
 
        5.   Term Loan Agreement: Term Loan Agreement, dated as of [ ], 2011, by
and among Cliffs Natural Resources Inc., the various institutions from time to
time party thereto as Lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time)
 
        6.   Assigned Interest:

E-2



--------------------------------------------------------------------------------



 



                                                      Aggregate     Amount of  
  Percentage                     Amount of     Commitment/     Assigned of      
              Commitment/ Loans     Loans     Commitment/     CUSIP  
Assignor[s]7   Assignee[s]8     for all Lenders9     Assigned     Loans10    
Number  
 
        $       $         %          
 
        $       $         %          
 
        $       $         %          

     [7. Trade Date: __________________]11
     Effective Date: __________________, 20__
     The terms set forth in this Assignment and Assumption are hereby agreed to:

                      ASSIGNOR
 
                    [_____________________]
 
               
 
  By:                          
 
      Title:        

                      ASSIGNEE
 
                    [_____________________]
 
               
 
  By:                          
 
      Title:        

 

7   List each Assignor, as appropriate.   8   List each Assignee, as
appropriate.   9   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   10   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.   11   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

E-3



--------------------------------------------------------------------------------



 



Consented to and Accepted:

          [JPMORGAN CHASE BANK, N.A., as     Administrative Agent] 12
 
 
        [_____________________]
 
       
By:
               
 
  Title:    
 
        Consented to:
 
        [CLIFFS NATURAL RESOURCES INC.] 13
 
        [_____________________]
 
       
By:
               
 
  Title:    

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.   13   To be added only if the consent of
the Borrower is required by the terms of the Term Loan Agreement.

E-4



--------------------------------------------------------------------------------



 



Annex 1 to
Assignment and Assumption
Standard Terms and Conditions For
Assignment and Assumption
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an assignee under Section
10.10(b)(iii), (v) and (vi) of the Term Loan Agreement (subject to such
consents, if any, as may be required under Section 10.10(b)(iii) of the Term
Loan Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Term Loan Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Term Loan Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this

E-5



--------------------------------------------------------------------------------



 



Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Term Loan Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York

E-6